      Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 1 of 27

                                            Concepcion Arreola         8/9/2019

                                                           1                                                                 3
            IN THE UNITED STATES DISTRICT COURT                 1               EXAMINATION INDEX
             FOR THE MIDDLE DISTRICT OF GEORGIA
                      COLUMBUS DIVISION                         2
     RODRIGO ARREOLA, as parent of )                                CONCEPCION ARREOLA                                    PAGE
     Hector Arreola, Deceased, and )
     as Personal Representative    )                            3
     and Administrator of the      )                            4       CROSS BY MR. CASHBAUGH . . . . . . . . . . 7
     of Estate of Hector Arreola, )
     CONCEPCION ARREOLA, as Parent )                            5       DIRECT BY MR. POST . . . . . . . . . . . . 56
     of Hector Arreola, and S.A., )                             6
     minor child of Hector Hector )
     Arreola, by next Friend       )                            7
     Jezreel Imee Custodio,        )                            8
                                   )
                   Plaintiffs,      )                           9
                                   )CIVIL ACTION FILE NO:      10
     vs.                           )
                                   )4:19-CV-00005-CDL
                                                                                  EXHIBIT INDEX
     THE CONSOLIDATED GOVERNMENT   )                           11
     OF COLUMBUS, GEORGIA, OFFICER )                                                                  PAGE
     MICHAEL AGUILAR, in his       )
     individual and official       )                           12 Defendants'
     capacity, OFFICER BRIAN       )                           13 1    Copy of Witness Statement                    11
     DUDLEY, in his individual and )
     official capacity, OFFICER    )                           14 2    Copy of Interrogatory Responses               40
     AARON EVRARD, in his          )                           15
     individual and official       )
     capacity, and COLUMBUS POLICE )                           16
     DEPARTMENT CHIEF OF POLICE    )                           17
     RICHARD BOREN, in his         )
     individual and official       )                           18
     capacity,                     )                           19
                   Defendants.      )
                                                               20
              Oral deposition of CONCEPCION ARREOLA,           21
     Plaintiff, called by the Defendants, before Alan M.
     Causey, Certified Court Reporter in and for the           22
     State of Georgia, taken at the law offices of Page,       23
     Scrantom, Sprouse, Tucker & Ford, Synovus Centre,
     Third Floor, 1111 Bay Avenue, Columbus, Georgia, on       24
     the 9th day of August, 2019, commencing at 9:34 a.m.      25


                                                           2                                                                 4
 1             APPEARANCES                                      1       COURT REPORTER'S DISCLOSURE STATEMENT
 2
 3 On behalf of the Plaintiffs:
                                                                2
 4                                                              3         I, ALAN M. CAUSEY, Georgia Certified Court
 5           MR. MARK C. POST                                   4   Reporter, Certificate No. B-1445, pursuant to
              Mark Post Law, LLC
 6             Attorney at Law                                  5   Article 10.B of the Rules and Regulations of the
           3 Bradley Park Court, Suite F                        6   Board of Court Reporting of the Judicial Council of
 7          Columbus, Georgia 31904
               (706) 221-9371
                                                                7   Georgia, make the following disclosure:
 8           mpost@markpostlaw.com                              8
 9                                                              9          1) I am a Georgia Certified Court Reporter.
10
11                                                             10   I am here as a representative of Causey Peterson
12 On behalf of the Defendants:                                11   Reporting, Inc. I am not disqualified for a
13
14         MR. JAMES C. CLARK, JR.
                                                               12   relationship of interest under the provisions of
              MR. ALAN G. SNIPES                               13   O.C.G.A. §9-11-28 (c);
15          MR. TYLER C. CASHBAUGH                             14
        Page, Scrantom, Sprouse, Tucker & Ford
16             Attorneys at Law                                15         2) Causey Peterson Reporting, Inc., was
           Synovus Centre, Third Floor                         16   contacted by the offices of Page, Scrantom, Sprouse,
17          1111 Bay Avenue 31901
             Post Office Box 1199
                                                               17   Tucker & Ford to provide court reporting services
18         Columbus, Georgia 31902-1199                        18   for this deposition;
               (706) 324-0251                                  19
19              jcc@psstf.com
                ags@psstf.com                                  20          3) Causey Peterson Reporting, Inc., will
20              tcc@psstf.com                                  21   not be taking this deposition under any contract
21
22
                                                               22   that is prohibited by O.C.G.A. §15-14-37 (a) and
23                                                             23   (b);
     ALSO PRESENT: Ms. Jessica W. McCullars (Translator)       24
24
25                                                             25



                                           Causey Peterson Reporting, Inc.
                                                    (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 2 of 27

                                      Concepcion Arreola               8/9/2019

                                                            5                                                          7
 1         4) Causey Peterson Reporting, Inc., has no            1      A. (Nods head affirmatively)
 2   exclusive contract to provide reporting services            2      Q. Okay.
 3   with any party to the case, any counsel in the case,        3      Now, if I ask you a question and you answer, I'm
 4   or any reporter or reporting agency from whom a             4   going to assume that you understood that question.
 5   referral might have been made to cover this                 5      Is that fair?
 6   deposition;                                                 6      A. If I don't understand, can I ask her about
 7                                                               7   it?
 8         5) Causey Peterson Court Reporting, Inc.,             8      Q. That's -- that's right.
 9   will charge its usual and customary rates to all            9      So we've got a certified translator here. And
10   parties in the case, and a financial discount will         10   if you do not understand the question, then you may
11   not be given to any party to this litigation.              11   ask her and she can translate it for us and then
12                                                              12   we'll go through her.
13                  This 9th day of August, 2019.               13      But if you do answer, I'm going to assume that
14                  Alan M. Causey, CCR #B-1445                 14   you understood it.
15                                                              15      Is that fair?
16                                                              16      A. (Nods head affirmatively)
17                                                              17      Q. And you shook your head.
18                                                              18      That's a "yes"?
19                                                              19      A. Yes.
20                                                              20      Q. Okay.
21                                                              21          MR. POST: That man is taking down
22                                                              22      everything --
23                                                              23          MR. CASHBAUGH: Yeah.
24                                                              24          MR. POST: -- you say, so make sure you
25                                                              25      speak up so he can hear you --


                                                            6                                                          8
 1   (Deposition commenced at 9:34 a.m.)                         1        THE WITNESS: Okay.
 2           MR. CASHBAUGH: I'm Tyler Cashbaugh. We're           2        MR. POST: -- and -- because everybody here
 3      going to go on the record.                               3     needs to hear you, okay.
 4           Do you want to swear her, please.                   4        And before you actually get started asking
 5           THE REPORTER: Raise your right hand,                5     the questions, I might want to ask our
 6      please.                                                  6     translator a few questions.
 7   THEREUPON:                                                  7        MR. CASHBAUGH: Go ahead.
 8               CONCEPCION ARREOLA,                             8        MR. POST: Ma'am, if you would, state your
 9   Was called as a witness, and having first been duly         9     name for the record.
10   sworn, testified on examination as follows:                10        THE WITNESS: Jessica McCullars.
11                CROSS-EXAMINATION                             11        THE REPORTER: Y'all need to speak up, too.
12   BY MR. CASHBAUGH:                                          12        THE INTERPRETER: Jessica McCullars.
13      Q. Ms. Arreola, my name is Tyler Cashbaugh,             13        MR. POST: All right, Ms. McCullars, can
14   and this is Alan Snipes and Jim Clark, and we              14     you tell us what your qualifications to
15   represent the defendants in this lawsuit that you          15     translate Spanish to English and Spanish are.
16   filed in the Middle District of Georgia.                   16        THE INTERPRETER: Yes.
17      It's my understanding, Ms. Arreola, that you            17        I'm a certified legal interpreter of
18   speak and understand English.                              18     Spanish to English. I also have a master's
19      Is that right?                                          19     degree in Hispanic studies --
20      A. (Gesturing with hands)                               20        THE REPORTER: What kind of studies?
21      Q. Okay, you -- you waved your hands back and           21        THE WITNESS: Hispanic studies, which
22   forth.                                                     22     includes language studies.
23      Is that a "yes"?                                        23        MR. POST: Okay.
24      A. Yes.                                                 24        And is that from The University of Georgia?
25      Q. "Yes"?                                               25        THE INTERPRETER: From Auburn.


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 3 of 27

                                  Concepcion Arreola          8/9/2019

                                                     9                                                     11
 1        MR. POST: Auburn.                               1       MR. POST: And I'll be getting slightly --
 2        I saw something --                              2   over here.
 3        MR. CLARK: She is qualified.                    3       THE INTERPRETER: So my son, Hector
 4        MR. POST: -- from The University of             4   Arreola, called the police and then came to
 5    Georgia.                                            5   check to make sure I was okay around 4:00 a.m.
 6        Can you tell us --                              6   The police came to see if I was okay. I told
 7        THE INTERPRETER: I have certifications,         7   them yes, and they left immediately. Half an
 8    yes, through UGA, yes.                              8   hour later, my son called me and heard that I --
 9        MR. POST: Okay.                                 9   and heard me talking -- heard that they were
10        THE INTERPRETER: Uh-huh.                       10   talking, and I looked at him -- I saw him
11        MR. POST: I knew there was some connection     11   outside and there were two police outside with
12    there.                                             12   him. I heard them say -- or asked what the
13        But, seriously, I just want to check one       13   problem was. They had come to see if I was
14    thing. There is a -- and this should qualify       14   okay. And when -- what's that -- and after I
15    her, I suspect. There was a one-page -- or         15   left to see what had been going on. I told
16    one-and-a-half page handwritten witness            16   them -- or told him, my son -- that -- sorry.
17    statement, and I think there are a couple of       17       MR. POST: If you need to ask her --
18    errors in the translation that we have.            18       THE INTERPRETER: Well, it's just -- making
19        Would you look at that and compare the         19   sure because of -- there's some missing
20    writing of Ms. Concepcion to the translation.      20   punctuation, so just making sure.
21        THE REPORTER: Okay, we're going -- we're       21       Okay, so I told them -- I told my son that
22    already starting out having trouble hearing,       22   they came in the house and -- I'm sorry -- and I
23    so...                                              23   answered and -- or basically let them in and
24        MR. POST: Just slide around -- down --         24   that there was someone inside trying to cause
25        THE REPORTER: This room has a bad echo         25   harm. We talked, trying to -- we talked


                                                   10                                                      12
 1   and --                                               1   about -- wait -- asked about what was going on
 2        MR. POST: Okay, we'll get -- are we off         2   inside to be able to come in.
 3   the record for a minute?                             3       I'm sorry, this is -- I'm just making sure
 4        THE REPORTER: Yes, sir.                         4   I'm reading it accurately.
 5         (Off-the-record discussion)                    5       But it was not possible. One of the police
 6        MR. CASHBAUGH: Let's go on the record, so       6   officers put his hands on his pistol, and that's
 7   I can mark this exhibit.                             7   when my son crossed the street.
 8        THE REPORTER: Okay.                             8       That's the end of the first page.
 9        MR. CASHBAUGH: Are we back on the record?       9       You want me to continue; correct?
10        THE REPORTER: Yes, sir.                        10       THE REPORTER: You'll have to ask him.
11    (Thereupon, Defendants' Deposition Exhibit No. 1   11       THE INTERPRETER: Okay.
12 was marked for identification)                        12       MR. POST: Yes.
13        MR. CASHBAUGH: All right, I'm going to         13       THE INTERPRETER: He was walking and he
14   mark as Exhibit 1 the witness statement for         14   went and knocked on the neighbor's door.
15   Concepcion Arreola dated January 9, 2017, and       15   Everything was so fast happened around me -- or
16   it's written in Spanish, and then there's a         16   that happened -- and then went towards the
17   translation on the third page, which is             17   house. The police tried to put him in cuffs,
18   identified as CCG000100.                            18   but they forced -- they forced him down on the
19        And I'll ask the translator to try to          19   road -- onto the ground. They pulled him back
20   translate whatever Mr. Post is asking her to        20   up, trying to put him in cuffs. The police
21   translate on Exhibit 1.                             21   started yelling. He couldn't breathe. And I
22        THE INTERPRETER: Okay, I'm going to be         22   told him that he was not able to breathe. They
23   reading this Exhibit 1 document.                    23   told me that he could breathe and that he was
24        MR. POST: Speak up, if you could, please.      24   fine. After they handcuffed him, he remained on
25        THE INTERPRETER: Okay.                         25   the ground almost like he didn't understand what


                                Causey Peterson Reporting, Inc.
                                         (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 4 of 27

                                     Concepcion Arreola            8/9/2019

                                                       13                                                         15
 1      was going on -- or he wasn't aware, and some         1   morning from the Efficiency Lodge claiming that he
 2      minutes -- a few minutes later they took him to      2   was in danger?
 3      the hospital.                                        3      Do you recall that?
 4         And that's the end of the document.               4      A. Yes. I know that because the police came
 5         MR. POST: Okay.                                   5   to the house around 4 o'clock --
 6         Obviously there were several differences          6      Q. Okay.
 7      between that translation and the translation we      7      A. -- in the morning.
 8      received from Laster & Associates.                   8      Q. Okay.
 9         Since we are proceeding with this                 9      Why was Hector at the motel that night?
10      deposition -- and we are reserving all              10      A. He was with a friend.
11      objections except to the form of the question --    11      Q. Who was his friend?
12      I will just reserve any objection to translation    12      A. Jason Evans.
13      for later as it becomes necessary.                  13      Q. Do you know why they were at the hotel?
14         MR. CASHBAUGH: All right.                        14      A. He was living there.
15   BY MR. CASHBAUGH:                                      15      Q. He was living there?
16      Q. Ms. Arreola, could you state your full name      16      A. Uh-huh.
17   for the record.                                        17      Q. Okay.
18      A. (No response)                                    18      Hector called 911 a second time on January 9th,
19      Q. Could you state your full name.                  19   to have them come by your house and check on you; is
20      A. Concepcion Arreola.                              20   that right?
21      Q. Okay.                                            21      A. Yes.
22      And where do you live currently? What's your        22      Q. Okay, why was he so concerned about you?
23   address?                                               23      A. I don't know.
24      A. Right now my address -- I just moved, so I       24      Q. It's fair to say he was acting pretty
25   don't remember that. I think it's 6123 -- it's in      25   strange that night, that morning?


                                                       14                                                         16
 1 the 13th Street -- I mean 13th Street -- Avenue.          1     A. I don't know why.
 2   Q. Okay.                                                2     Q. You don't know?
 3   Are you married?                                        3     A. Uh-uh.
 4   A. I'm divorced.                                        4        THE REPORTER: Okay, she's "uh-huh" and
 5   Q. Okay.                                                5     "uh-uh" --
 6   Is Rodrigo Arreola your ex-husband?                     6        MR. POST: Yes, speak up.
 7   A. Yes.                                                 7     A. I say I don't know why.
 8   Q. Okay, where does he live?                            8     Q. Had he ever acted like that before?
 9   A. In Atlanta, Georgia.                                 9     A. No.
10   Q. Okay.                                               10     Q. No?
11   Who is Patricia Reagan?                                11     Tell me what you recall about the January 9th,
12   A. My daughter.                                        12   2017 incident once the police showed up at your
13   Q. That's your daughter?                               13   house to talk to you.
14   And is she -- she's married to Jeff Reagan?            14     A. They just told me my son called to check on
15   A. Yes.                                                15   me because he was thinking something was going to
16   Q. Where do they live?                                 16   happen to me.
17   A. In Midland, Columbus, Georgia.                      17     Q. So they show up and they're talking to
18   Q. Okay.                                               18   Hector outside of your house?
19   We are here today, you understand, to talk about       19     A. Yes, that second time.
20 the events of January 9th, 2017?                         20     Q. And he had --
21   A. Yes.                                                21        THE REPORTER: I'm sorry?
22   Q. And it's my understanding that Hector               22        THE WITNESS: That second time.
23 called -- Hector's your son?                             23        THE REPORTER: That second time.
24   A. Yes.                                                24     Q. And he had driven a Subaru car over to your
25   Q. Hector called 911 around 3:40 in the                25   house?


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 5 of 27

                                    Concepcion Arreola            8/9/2019

                                                      17                                                         19
 1    A. Yes.                                               1   because he knows they're going to arrest him for
 2    Q. Whose car was that?                                2   nothing.
 3    A. His car.                                           3      Q. Well, why -- why did he say that he didn't
 4    Q. His car.                                           4   want to go inside your house?
 5    Did he have a driver's license?                       5      A. Because that -- he don't want to be close
 6    A. Yes.                                               6   to the cops. He was scared.
 7    Q. And so the cops were out there -- there            7      Q. Have you ever watched any body cam in this
 8 were two police officers; right?                         8   case?
 9    A. Yes.                                               9      A. Excuse me?
10    Q. And they're outside talking to Hector; is         10          THE WITNESS: What is that?
11 that right?                                             11        (Interpreter translating for deponent)
12    A. Yes.                                              12          THE INTERPRETER: Of what happened?
13    Q. Could you hear what they were saying?             13          MR. CASHBAUGH: Yeah, the body camera of
14    A. Excuse me?                                        14      the officers, when they're out there talking to
15    Q. Could you hear what they were saying?             15      Hector.
16    A. Not exactly --                                    16          MR. POST: Let me say this.
17    Q. But it's fair --                                  17          We watched Officer Dudley's body cam
18    A. -- because I was inside.                          18      yesterday. I do not know if she understood
19    Q. Right.                                            19      exactly what a body cam was --
20    A. But I -- when I hear the talking, I walked        20          MR. CASHBAUGH: Okay.
21 outside.                                                21          MR. POST: -- but it was -- we did watch --
22    Q. Okay.                                             22          MR. CASHBAUGH: Video.
23        THE REPORTER: When I hear the --                 23          MR. POST: -- the video yesterday.
24        MR. CASHBAUGH: Talking.                          24          And not all of it. We watched portions of
25    Q. So it's fair -- fair to say that -- they're       25      it.


                                                      18                                                         20
 1   out there talking to Hector trying to de-escalate      1   BY MR. CASHBAUGH:
 2   any situation by telling him to go inside your         2      Q. Have you watched any video of this
 3   house?                                                 3   incident?
 4      A. When I went outside, I hear one of the           4      A. Yes, sir, with him.
 5   cops -- they asked Hector -- like he was angry --      5      Q. Okay.
 6   why he called to the 911 for the second time.          6      Can you -- do you recall hearing Hector saying
 7      Q. Right.                                           7   he didn't want to go into your house because
 8      So they're -- they're talking to him trying to      8   somebody was in there that was going to hurt him?
 9   figure out what's wrong with him, what's going on?     9      A. That's what he say.
10      A. Yes.                                            10      Q. Right.
11      Q. Okay.                                           11      So that --
12      And they're trying to get him -- convince him to   12      A. He was thinking someone else was in the
13   go into your yard, your house?                        13   house.
14      A. Tried to, yeah.                                 14      Q. Right. Okay.
15      Q. Yeah.                                           15      And do you -- do you actually recall telling the
16      And you tried to get Hector to --                  16   police officers that it was -- after this
17      A. Yes.                                            17   incident -- that it was -- you were trying to
18      Q. -- go inside as well?                           18   convince Hector to go inside but it was impossible
19      A. Uh-huh. Yes.                                    19   to convince him?
20      Q. Okay.                                           20      A. Yes.
21      Several times?                                     21      Q. Then at some point Hector goes into your
22      A. Several times.                                  22   neighbor's yard; is that correct?
23      Q. And Hector refused to listen to you or the      23      A. Yes.
24   cops?                                                 24      Q. And he's up at that house and he knocks on
25      A. Because he don't wanted close to the cops       25   their door?


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 6 of 27

                                    Concepcion Arreola            8/9/2019

                                                     21                                                         23
 1   A. Yes.                                                1       Q. It doesn't indicate any -- I mean, doesn't
 2   Q. And the two officers were at the bottom of          2   that seem strange to you?
 3 the driveway, right, at that point?                      3       Did you think they were police officers?
 4   A. Yes.                                                4       A. (No response)
 5   Q. And they identified themselves as Columbus          5          MR. POST: Answer out loud.
 6 Police Officers?                                         6       Q. Answer.
 7   A. Yes.                                                7       A. Yes.
 8   Q. To Hector?                                          8       Q. Okay.
 9   A. Yes.                                                9       So we've talked about your statement, which was
10   Q. And they asked him to please come down to          10   Exhibit -- Exhibit 1 here.
11 the bottom of the driveway?                             11       You gave that statement a couple of hours after
12 (Witness conversing in Spanish with interpreter)        12   this incident; correct?
13       MR. POST: Just for the record -- hold on          13       A. Yes.
14   one second.                                           14       Q. And you understood when you gave that
15       When she asks a question of the translator,       15   statement that you were supposed to tell the police
16   can we just have that indicated in the                16   officers the truth; correct?
17   transcript?                                           17       A. Yes.
18       THE REPORTER: I'm putting that in there.          18       Q. And that it's actually a crime to tell the
19   I haven't decided exactly how I'll say it,            19   price officers a lie?
20   but -- interpreter interpreting something, but        20       A. Yes.
21   it will be noted.                                     21       Q. So we've got that in the record. I
22       MR. POST: Okay.                                   22   understand your counsel may have some objections to
23       MR. CASHBAUGH: Go ahead.                          23   it, but...
24       MR. POST: Go ahead and answer it if you           24       When Hector was up by the house, the police
25   remember the question.                                25   officers tried to put him in handcuffs; correct?


                                                     22                                                         24
 1          Maybe ask her --                                1      A. Yes.
 2          THE WITNESS: Can you repeat the question?       2      Q. And he initially jerked away from them?
 3          MR. CASHBAUGH: Yeah.                            3      A. Yes.
 4   BY MR. CASHBAUGH:                                      4      Q. Okay.
 5      Q. So after the Columbus Police Officers            5      And at some point -- after that point it was two
 6   identified themselves to Hector, the police            6   police officers and Hector?
 7   officers, they asked him to please come away from      7      A. Yes.
 8   the house?                                             8      Q. And this started up by your neighbor's
 9      A. Yes.                                             9   house?
10      Q. Okay.                                           10      I think it's the Tarvins (phonetic)?
11      And Hector said something about, "They're trying   11      A. I don't know their name.
12   to kill me, they're trying to kill me"?               12      Q. Don't know their name?
13      A. Yes.                                            13      A. No.
14      Q. And do you have any idea who he was talking     14      Q. Okay.
15   about?                                                15      But it's up by -- it's up in your neighbor's
16      A. No.                                             16   front yard --
17      Q. So he was also saying, "You're not the          17      A. Yes.
18   cops", I think, is what you can hear on the video?    18      Q. -- somewhere?
19      A. Yes, that's what he say.                        19      A. Yes.
20      Q. So he didn't think the police officers were     20      Q. And at some point after Hector jerks away
21   the real cops, I guess?                               21   the two officers and Hector fall into the grass in
22      A. He asked him to show the -- I.D., but they      22   the front yard?
23   say...                                                23      A. It's not fall. They throw him in the yard.
24      Q. Is that -- do you think that's strange?         24      Q. They throw him?
25      A. I don't know.                                   25      A. Yes.


                                 Causey Peterson Reporting, Inc.
                                          (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 7 of 27

                                     Concepcion Arreola            8/9/2019

                                                       25                                                         27
 1      Q. Okay.                                             1       Q. And do you remember hearing the cops
 2      And while they're trying to get him in handcuffs     2   yelling at Hector to stop resisting, stop resisting?
 3   they all fall to the ground eventually and start        3       A. Yes.
 4   wrestling?                                              4       Q. And you heard them saying give me your
 5      A. Yes.                                              5   hands, give me your hands?
 6      Q. And it's pretty obvious -- and where were         6       A. Yes.
 7   you when all this happened, by the way?                 7       Q. And Hector's yelling, "They're trying to
 8      A. So I was at least three feet.                     8   kill me"?
 9      Q. About two feet, three feet?                       9       A. Yes.
10      A. Yeah.                                            10       Q. Okay.
11      Q. So you're two to three feet away from            11       And the cops are trying to calm him down?
12   everybody, the two officers and Hector, when all       12       You remember that; right?
13   this happened, when they start trying to get him       13       A. To him?
14   under control, handcuffs?                              14       Q. They're saying "Calm down, calm down"?
15      A. Can you repeat that, please?                     15       A. I don't remember that.
16      Q. Sure.                                            16       Q. But if it's on the video -- on their video,
17      So you're about two to three feet away from the     17   it's -- you don't have any reason to dispute that,
18   officers and Hector when the struggling starts?        18   if you can hear them saying that on the video?
19      A. Yes.                                             19       A. I don't remember hearing --
20      Q. Okay.                                            20       Q. Okay.
21      And the two police officers, they're struggling     21       A. -- and I still watched it again yesterday.
22   with Hector to try and gain control of him and get     22       Q. Do you remember telling Hector to calm
23   him cuffed; is that right?                             23   down?
24      A. Yes.                                             24       A. No.
25      Q. And do you remember Hector kicking and           25       Q. But if it's on the video, I mean, you know

                                                       26                                                         28
 1   trying to get himself free?                             1   obviously --
 2       A. He wasn't kicking. He was going to kick          2      A. I don't --
 3   when the police -- when he was on top of him.           3      Q. -- it was said?
 4       Q. And he's -- and Hector's trying to get out       4      A. -- remember.
 5   from under them --                                      5      Q. Okay.
 6       A. Yes.                                             6      After -- after the struggle, one of your
 7       Q. -- he's trying to get free?                      7   neighbors said that Hector was fighting with
 8       A. Yes.                                             8   human -- super-human strength.
 9       Q. So he's resisting?                               9      Do you -- I mean, does that sound right to you?
10       A. Yes.                                            10      I mean, he seemed pretty strong.
11       Q. And it's a big wrestling match? I mean,         11      A. No.
12   it's pretty intense; right?                            12      Q. That doesn't seem right to you?
13       A. Yes.                                            13      A. No.
14       Q. They're trying to get ahold of him, get him     14      Q. To take on two officers with just him, that
15   in handcuffs, he's trying to get out?                  15   doesn't seem like --
16       A. When they already have him, no, because he      16      A. No, because it -- it sounds like they made
17   was unconscious.                                       17   fun about the incident.
18       Q. I'm not talking -- that's not -- my             18      Q. Okay.
19   question's a little bit different.                     19      After the struggle, do you remember hearing the
20       When this all started, this is an intense          20   officers say how hard it was to take Hector down?
21   wrestling match; right?                                21      A. Yes.
22       They're trying to get him in handcuffs?            22      Q. And do you remember the officers calling
23       A. Yes.                                            23   during the struggle -- officers calling for
24       Q. He's trying to get out?                         24   additional back-up?
25       A. Yes.                                            25      A. Yes.


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 8 of 27

                                      Concepcion Arreola            8/9/2019

                                                        29                                                        31
 1      Q. And that Hector was -- kept resisting even         1      A. Well, that one I remember is -- when the
 2   when they got him in handcuffs?                          2   third cop got there, that's the way they got him.
 3      A. Yes.                                               3      Q. Throughout this -- this struggle when
 4      Q. And at -- even at some point the officers          4   they're trying to get him in cuffs and -- we can
 5   called for additional restraint -- leg restraints, I     5   agree that Hector was resisting their attempts to
 6   think.                                                   6   subdue him?
 7      Do you remember that?                                 7      A. Yes.
 8      A. That's the third time when they got there.         8      Q. And he was ignoring theirs and your
 9      Q. "Yes"?                                             9   attempts to calm him down?
10      So that's a "yes", they called for leg               10      A. Probably they didn't know then because he
11   restraints?                                             11   always claim he don't do anything wrong to get
12      A. Yes.                                              12   arrested.
13      Q. And the officer actually had to go and get        13      Q. Right. But my question is a little
14   leg irons from his car.                                 14   different.
15      Were you there for that?                             15      So they're -- they're -- the officers are
16      A. I don't understand. Can you repeat that?          16   telling Hector to calm down?
17      Q. Sure.                                             17      A. Yes.
18      So the officers called for additional                18      Q. You're telling him to calm down?
19   restraints, right, because Hector was still fighting    19      A. Yes.
20   after the handcuffs were on?                            20      Q. And he's not listening? He's still
21      A. No. When that third cop came, that's when         21   fighting and trying to get free?
22   they got him.                                           22      A. Yes.
23      Q. Before that, though, do you remember the          23      Q. After the officers got Hector under
24   officer saying, "I got to go get my leg irons"?         24   control, they sat him up on his -- on his butt,
25      A. (No response)                                     25   didn't they?

                                                        30                                                        32
 1      Q. Let me say it this way.                            1      He was leaning up against one of their legs?
 2      You would agree with me that the officers             2      A. Yeah, he tried the first time to -- he tell
 3   actually had to go and get the leg irons to put on       3   him, "Sit down", but he can't sit down because he
 4   Hector's legs?                                           4   already pass out, and that second time he is -- put
 5      A. That's the third cop, when he got there,           5   his knee in his back, but I -- like a -- mad.
 6   because I --                                             6         THE REPORTER: Like a what?
 7      Q. Right.                                             7         THE WITNESS: Mad.
 8      So that's a "yes"?                                    8         MR. POST: Like a what?
 9      A. I remember that's the one he -- he hold the        9         THE WITNESS: Mad.
10   legs.                                                   10         MR. POST: Like he was mad?
11      Q. Because Hector was still kicking and              11         THE WITNESS: Yes.
12   trying --                                               12         MR. POST: All right.
13      A. Yes.                                              13      A. And you can hear in the tape, he say, "Sit
14      Q. -- to get free?                                   14   down".
15      Because -- they did leg irons because Hector         15      Q. Okay.
16   didn't quit fighting and was trying to get free         16      After the -- we've already talked about this.
17   until they got those on him; right?                     17      This thing was an intense struggle throughout;
18      A. When the third cop got hold of legs, that's       18   right?
19   when they got him in cuffs.                             19      A. Yes.
20      Q. And that's -- at that point, when they got        20      Q. And Hector is struggling and fighting the
21   the leg irons on him, that's when he stopped trying     21   cops the whole time?
22   to kick and get free?                                   22      Do you remember everybody being out of breath at
23      A. (No response)                                     23   the end of this thing, cops bent over?
24      Q. Because, otherwise, why would they have to        24      A. No.
25   get the leg irons?                                      25      Q. If it's on the body cam, though, I mean,


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 9 of 27

                                    Concepcion Arreola             8/9/2019

                                                      33                                                           35
 1   like we said, you've got no reason to dispute the       1               (Brief Recess)
 2   video if it shows that?                                 2         MR. CASHBAUGH: All right. We're back on?
 3        (Witness and interpreter conversing)               3         THE REPORTER: Yes, sir.
 4         THE INTERPRETER: So just what I saw on the        4   BY MR. CASHBAUGH:
 5      video. I just didn't understand the question.        5      Q. Ms. Arreola, do you remember after -- after
 6         MR. CASHBAUGH: Okay, we'll -- well, we'll         6   Hector is restrained the EMS showed up several
 7      move on from it, because I -- if it's on the         7   minutes -- a couple minutes after that, emergency
 8      video, the video speaks for itself.                  8   medical personnel?
 9   BY MR. CASHBAUGH:                                       9      A. (No response)
10      Q. At no point during this incident did the         10         MR. POST: Ambulance.
11   cops ever use their tasers; correct?                   11      Q. Ambulance?
12      A. Correct.                                         12      A. A few minutes later, when they got him,
13      Q. Never used pepper spray?                         13   they called for the ambulance.
14      A. No.                                              14      Q. Well, I'm talking -- do you recall an
15      Q. Never used their batons?                         15   ambulance showing up?
16      A. What's that?                                     16      A. Not me.
17      Q. The baton's a long --                            17      Q. You don't recall?
18      A. No.                                              18      A. No.
19      Q. -- pole-type --                                  19      Q. Okay.
20      A. No.                                              20      Do you recall having any conversations with the
21      Q. -- object.                                       21   ambulance folks on the scene?
22      Never used that? Never -- never kicked him,         22      A. No.
23   never punched him?                                     23      Q. Okay.
24      A. I don't see that because it was dark.            24      But they -- it's fair to say that they
25      Q. Okay.                                            25   transported him to the hospital?


                                                      34                                                           36
 1      And so this is just a -- we talked about it a        1      A. The cop told me they going to take him to
 2   minutes ago. It's a big -- they're trying to get        2   the hospital.
 3   him under control? They're trying to do what they       3      Q. Gotcha.
 4   have to do to get him under control?                    4      And you didn't get in the ambulance, did you?
 5      Would you agree with that?                           5      A. No, because I don't think it was something
 6      A. Not really.                                       6   serious.
 7      Q. Okay. Tell me why not.                            7      Q. So once Hector was getting carted off in
 8      A. Because he don't do nothing, just to call         8   the ambulance you didn't think it was -- there was
 9   911 to check on me. And just because he called the      9   anything seriously wrong with him, did you?
10   second time and they got mad and they want to arrest   10      A. No.
11   for that. That's why it's wrong.                       11      Q. Did you go to the hospital at some point
12      Q. Well, we talked about how he was in the          12   that night -- or morning?
13   neighbor's yard and didn't come -- come down when      13      A. Morning.
14   they asked and started knocking on the door, right,    14      Q. Yeah.
15   of the neighbor?                                       15      Did you talk to any of the doctors?
16      A. Because they don't let him alone.                16      A. Nobody talked with us.
17      Q. And he didn't think they were real cops;         17      Q. Okay.
18   right?                                                 18         THE REPORTER: I'm sorry. Nobody --
19      A. That's what he think.                            19         THE WITNESS: Talked with us.
20      Q. And then -- and that doesn't seem strange        20         THE REPORTER: Okay. Thank you.
21   to you, that he doesn't recognize they're real cops?   21      Q. And let me back up.
22      A. I don't know.                                    22      When the ambulance folks got there, do you ever
23         MR. CASHBAUGH: Why don't we take just a          23   recall hearing them tell the officers to keep Hector
24      quick -- a quick break, just about ten minutes.     24   in the leg irons and handcuffs just in case he got
25         MR. SNIPES: All right.                           25   combative again?


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 10 of 27

                                   Concepcion Arreola             8/9/2019

                                                     37                                                          39
 1      A. Yes.                                             1      Q. When was the last time before January 9th,
 2      Q. Okay.                                            2   2017 that he spent the night at that house?
 3      And so did you have any conversations with          3      A. He spend every night in the house.
 4   anybody at the hospital?                               4      Q. How far before January 9th was the last
 5      A. No.                                              5   time he spent the night in your house?
 6      Q. And I guess from the medical record that         6      Was he there January 8th?
 7   your attorney has provided us, Hector was taken off    7      A. January -- yes, he was in the house Sunday
 8   life support sometime on January 10th, the day         8   morning. He spend the night before Sunday.
 9   after?                                                 9          MR. CASHBAUGH: Mark this as Exhibit 2.
10      A. Yes.                                            10       (Thereupon, Defendants' Deposition Exhibit No. 2
11      Q. According to the Columbus Police Department     11   was marked for identification)
12   investigation of this incident, Stacey Jackson was    12          MR. CASHBAUGH: This is Exhibit 2. These
13   representing you and your husband at some point       13      are y'all's interrogatory responses. And I'll
14   within a couple of days of this incident?             14      -- we may have to get her to read them.
15      A. Yes.                                            15   BY MR. CASHBAUGH:
16      Q. And when was Mr. Post obtained?                 16      Q. Ms. Arreola, I'm going to ask you to just
17      A. My ex decide to change.                         17   look at these and tell me -- there's a verification
18      Q. Attorneys?                                      18   signed by you on the back that indicates you
19      A. Yes.                                            19   provided responses to these interrogatory requests
20      Q. Okay.                                           20   that we gave y'all.
21      And that was probably about two weeks after this   21      Is that your signature?
22   incident; right?                                      22      A. Yes.
23      A. I don't remember exactly what time passed.      23      Q. Okay.
24      Q. Did Mr. Post represent Hector in previous       24      Let me direct you to question number 4. And
25   criminal charges, to your knowledge?                  25   just to summarize, that question asks: Everybody


                                                     38                                                          40
 1     A. I don't understand.                               1   you've discussed this incident with. And one of the
 2     Q. Let me ask it better.                             2   people that you list down there is Robbie Watson,
 3     If you recall, has Mr. Post ever represented         3   WLTZ.
 4   your son, Hector, before in a legal matter?            4      A. I didn't talk to her.
 5     A. No.                                               5      Q. So it was just Rodrigo?
 6     Q. Okay.                                             6      A. Yeah, Rodrigo and Patricia.
 7     Let's talk about Hector real quick. What --          7      Q. So Patricia is your daughter?
 8   what was his education? What grade -- highest grade    8      A. Yes.
 9   was it that he reached?                                9      Q. Okay.
10     A. He went to the college, I think, for one         10      So you didn't talk to Robbie?
11   year.                                                 11      A. No.
12     Q. Which college?                                   12      Q. All right, number 5, I was asking about all
13     A. Columbus Tech.                                   13   the places that Hector has ever lived, and it looks
14     Q. Columbus Tech?                                   14   like he moved around quite a bit.
15     And he did one year of that and then dropped        15      Is that --
16   out?                                                  16      A. Yeah --
17     A. Yes.                                             17      Q. -- that your understanding?
18     Q. And -- you didn't spend much time with           18      A. -- he was -- he was living with me, and he
19   Hector before this incident, did you?                 19   always moved with me every time I move.
20     A. What incident?                                   20      Q. Okay, just look at these.
21     Q. The January 9th, 2017.                           21      It looks like he lived at 760 Moss Drive for
22     He wasn't around you that much, was he?             22   about four months.
23     A. He was around the day before.                    23      Is that right?
24     Q. He was around the day before?                    24      A. Yeah.
25     A. Yeah. He was in the house.                       25      Q. And then before that he lived at 54th


                                 Causey Peterson Reporting, Inc.
                                          (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 11 of 27

                                      Concepcion Arreola            8/9/2019

                                                        41                                                          43
 1    Street Apartments for about a year and a half?          1      A. Angry with him.
 2       A. The Moss Drive, it was the last address.          2      Q. Okay.
 3       Q. Okay.                                             3      And then it looks like after -- prior to living
 4       Look at -- look at number -- letter B. It says       4   at the 54th Street Apartments he lives for two
 5    "54th Street Apartments".                               5   months at 5408 15th Avenue.
 6       Do you see that?                                     6      Is that right?
 7       A. B?                                                7      It's letter C.
 8       Yes.                                                 8      A. No.
 9       Q. Who --                                            9      Q. Did you live with him at --
10       A. He was living there.                             10            (Witness talking to herself)
11       Q. Who did he live with there?                      11          THE REPORTER: You've got to speak up.
12       A. With me.                                         12      You've got to speak up. I know you're talking
13       Q. Who else was there?                              13      to him, but --
14       A. Just him and me.                                 14          THE WITNESS: I'm --
15       Q. Well, he -- at around that time he was           15          THE REPORTER: I know it, but they might
16    charged with battery.                                  16      hear something you say and they'll say the court
17       A. A friend of her -- him, he hit him with          17      reporter didn't get it, so speak up.
18    some metal and he broke one tooth. That's what         18          (Witness talking to her counsel)
19    happened.                                              19      A. This one is a mistake. I never lived in
20       Q. Was that a Geritha Epilect (phonetic) -- or      20   the apartments.
21    what was -- what was his friend's --                   21      Q. Okay.
22       A. Oh. I never remember that. She -- she was        22      See, it -- well, I understand you didn't live
23    a girlfriend and --                                    23   there, but did Hector ever live there?
24       Q. And he hit her with a pipe?                      24      A. No.
25       A. No, no, not her. I was thinking something        25      Q. Okay.


                                                        42                                                          44
 1    else. It's not that.                                    1      Prior to that, on Letter D, you lived -- you
 2       Q. Okay, what happened with this -- this             2   lived in a hotel for three months.
 3    girlfriend of his?                                      3      A. Yes.
 4       A. Because he told him -- her to leave him           4      Q. What hotel was --
 5    alone, and she don't wanna, and he say she is wild,     5      A. Because I was looking for an apartment.
 6    and she tried to rob him, and he just push her.         6      Q. Uh-huh.
 7       Q. Okay.                                             7      Which hotel?
 8       And he -- he was charged with battery, family --     8      A. I don't remember the name of the hotel.
 9    family violence for that?                               9      Q. Okay.
10       A. No. She dropped that.                            10      And then prior to that he lived with a friend,
11       Q. Okay.                                            11   Juanita Claire (phonetic), I guess, is how you
12       But you actually had to -- you actually signed a    12   pronounce it.
13    -- the security bond as surety for that, right, his    13      A. Yes.
14    bond?                                                  14      Q. Who -- who is that? Is that a girlfriend
15       A. Yes.                                             15   or --
16       Q. Yeah.                                            16      A. Our -- she was a friend of mine.
17       And so what was the other one? Who did he hit       17      Q. Of your --
18    with a pipe?                                           18      A. I was living with her.
19       A. A friend of him.                                 19      Q. Okay.
20       Q. Was that while he was living with you?           20      A. But at the time Hector, he wasn't with me.
21       A. Yes.                                             21      Q. Where was -- where was Hector living?
22       Q. And so why did he hit his friend with a          22         (Witness talking with her attorney)
23    pipe?                                                  23      Q. He was in jail?
24       A. I don't know why.                                24      A. Yeah, he was in jail in Phenix City.
25       Q. Just angry, I guess?                             25      Q. Okay.


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 12 of 27

                                     Concepcion Arreola             8/9/2019

                                                       45                                                         47
 1       What -- what was he charged with over there in       1      Q. Okay.
 2    Phenix City?                                            2      Were there times where Hector didn't know what
 3       A. I think he got a charge for -- he was             3   was going on around him?
 4    driving drunk and --                                    4      A. All the time?
 5       Q. DUI, driving under the influence?                 5      Q. All the time?
 6       A. I think, and possession of marijuana.             6      A. No. I mean, he -- I'm asking you if all
 7          THE REPORTER: Whoa, whoa. What?                   7   the time? I don't know.
 8          THE WITNESS: Possession of marijuana, I           8      Can you help me --
 9       think. I'm not sure.                                 9      Q. Sure.
10       Q. Okay, it's fair to say, though, that he's        10      Were there ever times where Hector, to your
11    moved around quite a bit and -- since 2012, he's       11   knowledge, was acting like he didn't know what was
12    hopped around to a couple of different places?         12   going on around him, he was out of it?
13       A. That's my first move when I get -- got           13      A. No.
14    divorced.                                              14      Q. Have any of the neighbors around 760 Moss
15       Q. Okay.                                            15   Drive, back when you lived there, did any of them
16       Did you ever kick Hector out from living with       16   ever tell you that when they saw Hector he just
17    you?                                                   17   looked zoned out all the time?
18       A. No.                                              18      A. No.
19       Q. Prior to January of 2017, did Hector ever        19      Q. And I don't think this is -- nobody's going
20    have a job?                                            20   to dispute this -- but the night of the incident
21       A. No.                                              21   Hector was on methamphetamine.
22       Q. He was -- he was always unemployed?              22      Did you know that?
23       A. Sometimes he help a friend just cutting          23      A. No.
24    grass.                                                 24      Q. You don't know that?
25       Q. But nothing more than that?                      25      A. No.


                                                       46                                                         48
 1       A. Nothing more than that.                           1      Q. Have you ever asked anybody that or has
 2       Q. Did y'all have to give him money or how did       2   anybody ever told you?
 3    he buy things or provide --                             3      A. I asked him, but he never say no, but I
 4       A. I always help him.                                4   never see him doing something like that.
 5       Q. Always you? Okay.                                 5      Q. But nobody has ever told you that
 6       It's true that Hector had a history of alcohol       6   methamphetamines was in his system the night of the
 7    abuse; correct?                                         7   incident?
 8       A. I don't remember that, but he was drinking.       8      A. That -- that night.
 9       Q. Well -- so, if you -- if you at one point         9      Q. Okay.
10    told law enforcement officials that he had a history   10      A. That --
11    of alcohol abuse and that he drank excessively,        11      Q. Did he have a history of using meth?
12    would that be correct?                                 12      A. No.
13       A. Correct.                                         13      Q. But you knew he did -- you suspected he'd
14       Q. Had Hector ever previously showed signs of       14   use other illegal drugs?
15    paranoia?                                              15      A. No.
16       A. I never see that.                                16      Q. You've never --
17       Q. So you don't remember around Thanksgiving        17      A. No.
18    or Christmas 2016 him being paranoid about             18      Q. Never suspected that?
19    something?                                             19      A. (Shakes head negatively)
20       A. I don't remember.                                20      Q. Never told anybody you suspected him using
21       Q. You don't remember him acting paranoid?          21   illegal drugs?
22       A. No.                                              22      A. No.
23       Q. You never told anybody that he was acting        23         MR. POST: Say it --
24    paranoid around that time?                             24         THE REPORTER: What did you say, Mr. Post?
25       A. In my knowledge, no.                             25      A. They say --


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 13 of 27

                                     Concepcion Arreola             8/9/2019

                                                       49                                                          51
 1           MR. POST: I said say it out loud, so she         1      A. I guess.
 2       did.                                                 2      Q. Okay.
 3       Q. Who's the -- who is Jason Evans?                  3      Well, if it's listed on here, then it's true;
 4       A. A friend of him from high school.                 4   right?
 5       Q. From high school?                                 5      A. Uh-huh.
 6       A. Yeah.                                             6      Q. Okay.
 7       Q. Okay.                                             7      Possession of marijuana, 2012, letter C?
 8       And do you know if Jason Evans ever did illegal      8      A. Yes.
 9    drugs?                                                  9      Q. And all these are on here and you just --
10       A. No.                                              10   we can agree that if they're listed on here then
11       Q. Let's look at -- turn to number 17, if           11   they're true and accurate to the best of your
12    you -- if you will -- I'm sorry -- number 18.          12   knowledge?
13       Number 18 on these interrogatories, which are       13      I just want to ask you about the letter H, the
14    marked as Exhibit 2, we've asked all the times         14   battery charge.
15    Hector was arrested, and I just want to confirm that   15      Is that the one we were talking about where he
16    these are correct. And you listed as number -- as      16   hit his friend with a pipe or is that the one with
17    letter A, in 2009 he was charged with a DUI and        17   his girlfriend?
18    improper lane change.                                  18      A. I don't know which one it was, if it was
19       Is that right?                                      19   from the girlfriend or -- but I -- I don't know
20       A. I don't know what the charge, but I know he      20   which one it was. I'm honest. I don't know.
21    was in -- in jail.                                     21      Q. Okay. Fair enough.
22       Q. He was in jail in 2000 --                        22      Okay, we're done with those. You can pass those
23       A. I mean not in jail. Arrested.                    23   aside.
24       Q. Yeah. In 2009.                                   24      Hector was transported by ambulance to The
25       So where was -- what year was the Phenix City --    25   Medical Center, I think is what you told me earlier;


                                                       50                                                          52
 1    oh, I see it. It's listed down here.                    1   right?
 2       And then it looks like in 2010 he was arrested       2      A. By what?
 3    for driving with a license suspended, in violation      3      Q. Hector was transported on January 9th,
 4    of duty upon striking a fixed object.                   4   2017, to The Medical Center?
 5       Do you know -- remember that?                        5      A. Yes.
 6       A. No.                                               6      Q. And from -- when he was loaded into the
 7       Q. Do you remember that he was in jail around        7   ambulance, Hector was still breathing; right?
 8    that time?                                              8      A. He don't look like that he was breathing.
 9       A. I know he got arrested, but I -- I don't          9      Q. He was breathing, though, right, when they
10    know for what he got arrested.                         10   loaded him onto the ambulance?
11       Q. It's fair --                                     11      A. I don't know.
12       A. Because he never told me.                        12      Q. Okay.
13       Q. Yeah.                                            13      Well, if it's in your complaint, your lawsuit,
14       It's fair to say, though, that you recall around    14   then it's -- and you said he was still breathing
15    January 7th, 2010, he had been arrested; you just      15   while he was loaded on the ambulance, then it's
16    don't recall for what?                                 16   true; correct?
17       A. What letter did you say?                         17      A. Can you repeat and explain that?
18       Q. Letter B.                                        18      Q. Do you recall whether or not Hector was
19       I understand that you don't recall the exact        19   still breathing when he was loaded into the
20    charge, but you do recall him being arrested around    20   ambulance?
21    that time for something?                               21      A. I don't know if he was breathing.
22       A. I called?                                        22      Q. Okay.
23       Q. No, ma'am.                                       23      Can you tell me all the conversations that
24       In January of 2010, Hector was arrested;            24   you've had with any Columbus Police Department
25    correct?                                               25   Officer.


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 14 of 27

                                     Concepcion Arreola            8/9/2019

                                                       53                                                         55
 1       Was it -- I know one officer came to your house     1        Thank you for coming in today. That's all
 2    later after this incident, on January 9th.             2    the questions I have for you.
 3       A. That's the one I make the report to him.         3        MR. POST: I've got a few questions.
 4       Q. Is that the only other --                        4        The first one -- can I see Defendants'
 5       A. That's the only one.                             5    Exhibit -- I think it is Number 1, her
 6       Q. That's the only Columbus Police officer?         6    statement.
 7       A. Yeah.                                            7        MR. POST: Now, just for the record, this
 8       Q. Have you talked to any GBI officers,             8    is Mark Post, and I represent the Plaintiffs in
 9    Georgia Bureau of Investigations?                      9    this case.
10       A. It was two, a lady and -- one more was with     10        THE REPORTER: Wait a minute. Let me move
11    the lady --                                           11    this a little closer.
12       Q. What did you talk --                            12        Okay, go ahead.
13       A. -- but -- about what happened.                  13        MR. POST: This is Mark Post. I represent
14       Q. Okay.                                           14    the Plaintiffs in the case, just for the record.
15       Just generally about what happened or did you      15             DIRECT EXAMINATION
16    give them specifics?                                  16 BY MR. POST:
17       A. Well, she make questions and I respond.         17    Q. Ms. Arreola, you go by "Connie"; is that
18       Q. Do you recall any of the questions?             18 right? Is that your nickname?
19       A. No.                                             19    A. Yes.
20       Q. No?                                             20    Q. Okay.
21       Tell me, have you talked to anybody else besides   21    And Concepcion Arreola is your given name;
22    law enforcement about this?                           22 correct?
23       A. No.                                             23    A. Yes.
24       Q. Not your daughter?                              24    Q. Okay.
25       A. Yes, with her.                                  25    And I'm showing you Defendant's Exhibit 1, which


                                                       54                                                         56
 1      Q. What did y'all talk about?                        1   is your handwritten statement that you gave on
 2      A. About what happened.                              2   January the 9th of 2017.
 3      Q. And I guess you talked to Rodrigo?                3      Is that what you're seeing here as
 4      A. Yes.                                              4   Defendants' --
 5      Q. What about your daughter's husband?               5      A. Yes.
 6      A. No. But she -- he was there when I talked         6      Q. -- Defendants' Exhibit 1?
 7    with her.                                              7      A. Uh-huh.
 8      Q. Anybody else you talked to?                       8      Q. Can you read this to us and tell us what
 9      A. No.                                               9   this says in English.
10      Q. Have you ever talked to a guy named Alan         10      And if you have a question about how a word that
11    Tarvin?                                               11   you wrote translates into English from Spanish, feel
12      A. Who's that?                                      12   free to ask our translator, okay -- or the
13      Q. He's your -- he's your old neighbor, I           13   Defendants' translator, I should say.
14    guess.                                                14      A. I'm going to try.
15      Have you ever talked --                             15      Q. And read it loud so this gentleman can hear
16      A. I don't know my neighbors.                       16   you, okay.
17      Q. Yeah.                                            17      A. My son, Hector Arreola, he called the
18      So you never talked to any of the neighbors on      18   police to check on me, if I was okay. About 4
19    Moss Drive?                                           19   o'clock a.m. the police came to check -- the police
20      A. No.                                              20   came to check if I was okay. I say I was okay, and
21      Q. Okay.                                            21   they leave. Half hour after -- after? Is that
22         MR. CASHBAUGH: Mark, just give me one            22   what -- half hour after I hear my son talking with
23      second. I think I'm about done.                     23   somebody outside. I look outside, and he was with
24               (Brief Pause)                              24   two police. One of the police -- two police outside
25         MR. CASHBAUGH: Mark, that's all I've got.        25   with him. I -- I heard they tell him what was the


                                   Causey Peterson Reporting, Inc.
                                            (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 15 of 27

                                    Concepcion Arreola             8/9/2019

                                                      57                                                          59
 1   problem. They told him they already come the first      1   that.
 2   time and I was fine. That's when I go outside to        2      Q. Okay.
 3   what is happening. I told my son to come inside, in     3      Well, skip to the next sentence then.
 4   the house. He say no, because he was thinking there     4      A. He -- he fell in the stairs --
 5   was somebody else inside of the house that can do       5          THE REPORTER: I'm sorry?
 6   something to him. I tried to convince him, but it       6      A. He fell in the stairs from there to the
 7   wasn't possible. One of the police, he put his          7   floor.
 8   hands in the -- pistol -- paper?                        8          THE WITNESS: This one.
 9      Q. Okay.                                             9          THE INTERPRETER: So they took him up --
10      A. That's when my son, he crossed the               10      they got him up.
11   street --                                              11      A. Why not...
12          THE REPORTER: One more time. Start over.        12      Q. Go ahead.
13      That's why my --                                    13      Do you want to ask me something?
14      A. He just walked to the neighbor's, and he         14          THE WITNESS: Yeah, I want -- can we go and
15   knocked on door.                                       15      talk about it?
16      Q. Say that again.                                  16            (Off-the-record discussion)
17          THE REPORTER: Something the door.               17      A. They got on top of him. They tried to
18      A. He knocked the door to the neighbor's. It        18   get --
19   was so -- it happened -- I'm confused now on this      19          THE INTERPRETER: They handcuffed him.
20   one.                                                   20      A. -- handcuff for a few minutes, two police.
21          MR. POST: Ask her if you need help.             21   He started screaming he can't breathe, and I told
22          THE INTERPRETER: Uh-huh. Everything was         22   one of -- of the police he can't breathe. He told
23      so fast.                                            23   me -- he answered me, "he can breathe, he was fine."
24      A. Everything was so fast. I get close to my        24          THE INTERPRETER: I'm sorry. It just said
25   son to convince him to come to the house, but -- but   25      that they answered -- or they told me -- they


                                                      58                                                          60
 1    it went --                                             1      answered -- or is what's written, just to make
 2           THE WITNESS: Can you interpret it, was --       2      sure.
 3         (Interpreter helping with translation)            3      A. Yeah, they -- they -- well, they answer me,
 4       A. When the police -- when the police get him       4   "He can breathe, he was fine." After he got
 5    to arrest him. They forced to -- they forced --        5   handcuffed, he was on the floor, like he was
 6           THE REPORTER: Speak up, Interpreter.            6   unconscious.
 7           THE INTERPRETER: They forced him -- it's        7      Q. He was what? Did you say "unconscious"?
 8       difficult because it's -- I think -- it looks       8      A. Yes.
 9       like it may be cut off or --                        9          MR. CASHBAUGH: "Like he was unconscious"?
10       A. Forced him --                                   10          THE WITNESS: Yes.
11           THE INTERPRETER: Forced him?                   11          MR. CASHBAUGH: Thank you.
12           So they tried to handcuff him, but forced      12      A. Because he don't respond no more for a few
13       him -- it's difficult to know, honestly -- and     13   minutes. They take him to the hospital.
14       he fell down. I'm saying that he fell down,        14      Q. Okay.
15       but that's --                                      15      Now, that was very difficult for you to
16       A. That's when the police take a moment -- or      16   translate and read back to us just now, wasn't it?
17    a moment or --                                        17      A. Yes.
18       Q. You don't -- you don't know how to              18      Q. Okay.
19    translate that --                                     19          MR. CASHBAUGH: Mark, I'm going to object
20       A. No.                                             20      to leading. I'm going to ask you please don't
21       Q. -- is that what you're saying?                  21      lead the witness.
22       A. Yeah.                                           22          MR. POST: All right.
23       Well, I'm going to say it like this. That's        23          MR. CASHBAUGH: You can ask her all the
24    when the police get down on him, they force and       24      questions you want, but please don't lead her.
25    finally -- I don't know how to say it in English,     25   BY MR. POST:


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 16 of 27

                                    Concepcion Arreola             8/9/2019

                                                      61                                                          63
 1       Q. The -- this statement, Defendants' Exhibit       1   officers --
 2    1, that you wrote, what time does it say on it that    2      A. Oh.
 3    you wrote that statement?                              3      Q. -- that Hector was acting paranoid
 4       A. 7:37.                                            4   previously.
 5       Q. Okay.                                            5      A. No.
 6       And is that -- was that in the morning of           6      Q. You don't remember saying that?
 7    January 9th, right after the incident happened?        7      A. I don't say that before.
 8       A. Yes.                                             8      Q. Okay. Let's see.
 9       Q. Okay.                                            9      Do you know what Hector was worried about that
10       Were you upset at the time?                        10   night or why he was worried about you?
11       A. Yes, and -- and not -- in shock.                11      A. I don't know the -- but he was -- before he
12           THE REPORTER: I'm sorry?                       12   left the house on Sunday evening he just stay in the
13           THE WITNESS: In shock. In --                   13   door --
14           THE REPORTER: In shock.                        14      Q. He was -- he was what? He was standing in
15       Q. And the police officer that had you write       15   the door?
16    this statement was one of the police officers that    16      A. He was standing in door, yeah.
17    had been on your son; is that right?                  17          MR. CASHBAUGH: Staying where?
18       A. Yes.                                            18      A. He opened the door and he is staying there,
19       Q. Now, I think Mr. Cashbaugh, the lawyer          19   and he say -- and he called me, and I went over
20    across the table from us, asked you if you had ever   20   there, and he say, "Mom, I feel something -- like
21    seen Hector acting strange before.                    21   something is going to happen." That's the way he
22       Do you remember that?                              22   feel, he told me.
23       A. I never see him acting like that.               23      Q. Say that again.
24       Q. Okay.                                           24      A. That's the way I feel when something is
25       Obviously this was a specific incident and he      25   going to happen.


                                                      62                                                          64
 1   acted a particular way on January the 9th, that --      1      Q. The same way you feel sometimes when
 2   that morning.                                           2   something is going --
 3      Do you recall on the videotape that you              3      A. Yeah.
 4   mentioned Hector having acted strangely the week        4      Q. -- to happen? Okay. Okay.
 5   before or acting paranoid the week before?              5      A. And I tell him nothing is going to happen.
 6      Do you remember that?                                6   And he say, "Okay, don't worry about it," and he
 7      A. I mentioned that I seen that.                     7   left.
 8      Q. Okay.                                             8      Q. Okay.
 9      And tell us what you meant by that, Hector           9      You just said he said, "Okay, don't worry about
10   acting paranoid the week before.                       10   it," and he left?
11      What were you talking about?                        11      A. Uh-huh.
12      A. Before that incident?                            12      Q. Is that what you said?
13      Q. Yes.                                             13      A. "See you later," he said.
14      A. What was -- I don't understand that.             14      Q. Okay.
15      Q. How was he acting the week before that you       15      And that conversation happened at your house at
16   were referring to on the video when you said he was    16   760 Moss Drive that Sunday evening --
17   acting strange?                                        17      A. Yes.
18      A. Oh, because --                                   18      Q. -- is that what you're saying?
19      Q. Say it so he can hear you.                       19      A. Yes.
20      A. Because of the way he -- he say -- when I        20      Q. Okay.
21   told him to get inside, he was thinking somebody was   21      And, of course, the incident in question on
22   inside the house trying to do something to him.        22   January 9th, of 2017, did -- was that on a Monday?
23      Q. And I'm not asking you that night about him      23      A. The incident happened?
24   being paranoid. I'm asking you about the week          24      Q. Right.
25   before, when you said on the video to the police       25      A. Yes, it was on Monday, early.


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 17 of 27

                                     Concepcion Arreola             8/9/2019

                                                       65                                                          67
 1       Q. Okay. Early on Monday morning.                    1   was fine.
 2       So were you able to see everything that was          2      Q. Okay.
 3    going on between these police officers and Hector as    3      What did you see that made him look like he was
 4    you stood there in the yard or was it hard to see       4   not fine?
 5    because it was dark?                                    5      A. His face looks like -- like he wasn't
 6       A. It was hard to see because it was dark.           6   there.
 7       Q. Once the police officers got Hector               7      Q. Like he was what? Dead? Is that what
 8    handcuffed behind his back, when they were on him,      8   you're saying --
 9    at that point was Hector resisting anymore?             9      A. Yeah, like a zombie.
10       A. When they got him in the handcuffs?              10      Q. Like a zombie? Okay.
11       Q. Yes, ma'am.                                      11      I want to ask you a little bit about your
12       A. No, because he can't move.                       12   addresses that we went over on the interrogatories
13       Q. Okay.                                            13   earlier.
14       And earlier you told Mr. Cashbaugh that you did     14      Do you remember meeting with me in my office and
15    not think that it was serious when Hector left as      15   doing the -- going through the addresses where you
16    far as his medical condition.                          16   and Hector had lived previously?
17       A. Yes.                                             17      A. Yes.
18       Q. Why did you think it was not serious?            18      Q. Okay.
19       A. Because one of the cops, he told me they         19      And you don't -- do you -- do you always
20    just going to take him to the hospital to check that   20   remember the address or addresses or the places that
21    thing.                                                 21   you have lived?
22          THE REPORTER: Take him to the hospital           22          MR. CASHBAUGH: Object to form, leading.
23       and -- what was the -- take him to the hospital?    23      A. No, sir. I do the best to -- to remember
24          Did you hear what she said?                      24   where my address was.
25       Q. What was the last part of that after "take       25      Q. Do you know your current address?


                                                       66                                                          68
 1    him to the hospital," for what?                         1    A. My current?
 2       A. To take the signals.                              2    Q. Where you live now, the address of the
 3          THE REPORTER: Signals?                            3 place where you live now.
 4       Q. You mean vital signs? Is that what                4    Do you know that?
 5    you're --                                               5    A. I don't know that address.
 6       A. Yeah.                                             6    Q. Okay.
 7       Q. -- saying?                                        7    A. I only live there one month, and there
 8       A. Uh-huh.                                           8 are -- I don't get it in my head.
 9       Q. Okay.                                             9        MR. POST: I think that's all I have.
10       A. If he was okay.                                  10        MR. CASHBAUGH: Okay. I don't have any
11       Q. Okay.                                            11    follow-up.
12       So you believed what the police officers told       12        MR. POST: Okay. We're done.
13    you about Hector being okay; is that right?            13        MR. CASHBAUGH: Thank you.
14       A. Yeah, because I was thinking it's not going      14        MR. POST: We waive signature.
15    to be so serious.                                      15        (AND FURTHER DEPONENT SAITH NOT)
16       Q. Okay.                                            16 (Deposition concluded at 11:41 a.m.)
17       Were you concerned about Hector when he was         17
18    laying there in the front yard at 760 Moss Drive?      18
19       A. Yes.                                             19
20       Q. Why were you concerned about him?                20
21       A. (No response)                                    21
22       Q. Or let me rephrase it.                           22
23       What did you see about Hector's condition that      23
24    made you worry about his medical condition?            24
25       A. Because he -- he don't look like that he         25


                                  Causey Peterson Reporting, Inc.
                                           (706) 317-3111
     Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 18 of 27

                                                   Concepcion Arreola   8/9/2019

                                                             69
1 STATE OF GEORGIA
2 COUNTY OF MUSCOGEE
3
                 CERTIFICATE
4
5
             The foregoing transcript of the
6
      proceedings was taken before me as a Certified
7
      Court Reporter and reduced to this transcript
8
      under my direction and supervision, and I
9
      certify that it is a true and correct transcript
10
      of the proceedings to the best of my ability.
11
             This 26th day of August, 2019.
12
13
14
15
                _____________________________
16
                Alan M. Causey, CCR
17
               Certificate No. B-1445
18
19
20
21
22
23
24
25




                                               Causey Peterson Reporting, Inc.
                                                        (706) 317-3111
   Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 19 of 27

                           Concepcion Arreola               8/9/2019
                                                                                             70

         A            52:7,10,15,20      Attorneys 2:16     breath 32:22        33:6,9 34:23
a.m 1:25 6:1 11:5   angry 18:5 42:25      37:18             breathe 12:21,22    35:2,4 39:9,12
  56:19 68:16         43:1               Auburn 8:25 9:1     12:23 59:21,22     39:15 54:22,25
AARON 1:14          answer 7:3,13        August 1:25 5:13    59:23 60:4         60:9,11,19,23
ability 69:10         21:24 23:5,6        69:11             breathing 52:7,8    61:19 63:17
able 12:2,22 65:2     60:3               Avenue 1:24 2:17    52:9,14,19,21      65:14 67:22
abuse 46:7,11       answered 11:23        14:1 43:5         BRIAN 1:12          68:10,13
accurate 51:11        59:23,25 60:1      aware 13:1         Brief 35:1 54:24  cause 11:24
accurately 12:4     anybody 37:4                            broke 41:18       Causey 1:21 4:3
                      46:23 48:1,2,20            B          Bureau 53:9         4:10,15,20 5:1
acted 16:8 62:1,4
acting 15:24          53:21 54:8         b 4:23 41:4,7      butt 31:24          5:8,14 69:16
  46:21,23 47:11    anymore 65:9           50:18            buy 46:3          CCG000100
  61:21,23 62:5     apartment 44:5       B-1445 4:4 5:14                        10:18
                    apartments 41:1        69:17                    C         CCR 5:14 69:16
  62:10,15,17
  63:3                41:5 43:4,20       back 6:21 10:9    c 2:5,14,15 4:13   Center 51:25
ACTION 1:9          APPEARANC...           12:19 32:5 35:2   43:7 51:7          52:4
additional 28:24      2:1                  36:21 39:18     call 34:8          Centre 1:23 2:16
  29:5,18           Arreola 1:3,3,5,5      47:15 60:16     called 1:20 6:9    Certificate 4:4
address 13:23,24      1:6,7,19 3:2 6:8     65:8              11:4,8 14:23,25    69:3,17
  41:2 67:20,24       6:13,17 10:15      back-up 28:24       15:18 16:14      certifications 9:7
  67:25 68:2,5        11:4 13:16,20      bad 9:25            18:6 29:5,10,18 certified 1:21 4:3
addresses 67:12       14:6 35:5 39:16    basically 11:23     34:9 35:13         4:9 7:9 8:17
  67:15,20            55:17,21 56:17     baton's 33:17       50:22 56:17        69:6
Administrator       arrest 19:1 34:10    batons 33:15        63:19            certify 69:9
  1:4                 58:5               battery 41:16     calling 28:22,23   change 37:17
affirmatively 7:1   arrested 31:12         42:8 51:14      calm 27:11,14,14     49:18
  7:16                49:15,23 50:2,9    Bay 1:24 2:17       27:22 31:9,16    charge 5:9 45:3
agency 5:4            50:10,15,20,24     behalf 2:3,12       31:18              49:20 50:20
ago 34:2            Article 4:5          believed 66:12    cam 19:7,17,19       51:14
agree 30:2 31:5     aside 51:23          bent 32:23          32:25            charged 41:16
  34:5 51:10        asked 11:12 12:1     best 51:11 67:23 camera 19:13          42:8 45:1 49:17
ags@psstf.com         18:5 21:10 22:7      69:10           capacity 1:12,13 charges 37:25
  2:19                22:22 34:14        better 38:2         1:15,17          check 9:13 11:5
AGUILAR 1:11          48:1,3 49:14       big 26:11 34:2    car 16:24 17:2,3     15:19 16:14
ahead 8:7 21:23       61:20              bit 26:19 40:14     17:4 29:14         34:9 56:18,19
  21:24 55:12       asking 8:4 10:20       45:11 67:11     carted 36:7          56:20 65:20
  59:12               40:12 47:6         Board 4:6         case 5:3,3,10 19:8 CHIEF 1:15
ahold 26:14           62:23,24           body 19:7,13,17     36:24 55:9,14    child 1:6
Alan 1:20 2:14      asks 21:15 39:25       19:19 32:25     Cashbaugh 2:15 Christmas 46:18
  4:3 5:14 6:14     Associates 13:8      bond 42:13,14       3:4 6:2,2,12,13 City 44:24 45:2
  54:10 69:16       assume 7:4,13        BOREN 1:16          7:23 8:7 10:6,9    49:25
alcohol 46:6,11     Atlanta 14:9         bottom 21:2,11      10:13 13:14,15 CIVIL 1:9
ambulance 35:10     attempts 31:5,9      Box 2:17            17:24 19:13,20 claim 31:11
  35:11,13,15,21    attorney 2:6 37:7    Bradley 2:6         19:22 20:1       claiming 15:1
  36:4,8,22 51:24     44:22              break 34:24         21:23 22:3,4     Claire 44:11


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 20 of 27

                          Concepcion Arreola               8/9/2019
                                                                                             71

Clark 2:14 6:14       52:23                68:1            difficult 58:8,13   duty 50:4
  9:3               conversing 21:12     currently 13:22     60:15
close 18:25 19:5      33:3               Custodio 1:7      direct 3:5 39:24             E
  57:24             convince 18:12       customary 5:9       55:15             earlier 51:25
closer 55:11          20:18,19 57:6      cut 58:9          direction 69:8        65:14 67:13
college 38:10,12      57:25              cutting 45:23     disclosure 4:1,7    early 64:25 65:1
Columbus 1:2,11     cop 29:21 30:5,18                      discount 5:10       echo 9:25
  1:15,24 2:7,18      31:2 36:1                  D         discussed 40:1      education 38:8
  14:17 21:5 22:5   cops 17:7 18:5,24    D 44:1            discussion 10:5     Efficiency 15:1
  37:11 38:13,14      18:25 19:6         danger 15:2         59:16             emergency 35:7
  52:24 53:6          22:18,21 27:1      dark 33:24 65:5,6 dispute 27:17       EMS 35:6
combative 36:25       27:11 32:21,23     dated 10:15         33:1 47:20        enforcement
come 11:13 12:2       33:11 34:17,21     daughter 14:12    disqualified 4:11     46:10 53:22
  15:19 21:10         65:19                14:13 40:7      District 1:1,1      English 6:18 8:15
  22:7 34:13,13     Copy 3:13,14           53:24             6:16                8:18 56:9,11
  57:1,3,25         correct 12:9         daughter's 54:5   DIVISION 1:2          58:25
coming 55:1           20:22 23:12,16     day 1:25 5:13     divorced 14:4       Epilect 41:20
commenced 6:1         23:25 33:11,12       37:8 38:23,24     45:14             errors 9:18
commencing 1:25       46:7,12,13           69:11           doctors 36:15       Estate 1:5
compare 9:19          49:16 50:25        days 37:14        document 10:23      Evans 15:12 49:3
complaint 52:13       52:16 55:22        de-escalate 18:1    13:4                49:8
Concepcion 1:5        69:9               Dead 67:7         doing 48:4 67:15    evening 63:12
  1:19 3:2 6:8      Council 4:6          Deceased 1:3      door 12:14 20:25      64:16
  9:20 10:15        counsel 5:3 23:22    decide 37:17        34:14 57:15,17    events 14:20
  13:20 55:21         43:18              decided 21:19       57:18 63:13,15    eventually 25:3
concerned 15:22     COUNTY 69:2          Defendant's         63:16,18          everybody 8:2
  66:17,20          couple 9:17 23:11      55:25           drank 46:11           25:12 32:22
concluded 68:16       35:7 37:14         defendants 1:17 drinking 46:8           39:25
condition 65:16       45:12                1:20 2:12 6:15 Drive 40:21 41:2     EVRARD 1:14
  66:23,24          course 64:21         Defendants' 3:12    47:15 54:19       ex 37:17
confirm 49:15       court 1:1,21 2:6       10:11 39:10       64:16 66:18       ex-husband 14:6
confused 57:19        4:1,3,6,9,17 5:8     55:4 56:4,6,13  driven 16:24        exact 50:19
connection 9:11       43:16 69:7           61:1            driver's 17:5       exactly 17:16
Connie 55:17        cover 5:5            degree 8:19       driveway 21:3,11      19:19 21:19
CONSOLIDA...        crime 23:18          Department 1:15 driving 45:4,5          37:23
  1:10              criminal 37:25         37:11 52:24       50:3              examination 3:1
contacted 4:16      CROSS 3:4            deponent 19:11    dropped 38:15         6:10 55:15
continue 12:9       CROSS-EXA...           68:15             42:10             excessively 46:11
contract 4:21 5:2     6:11               deposition 1:19   drugs 48:14,21      exclusive 5:2
control 25:14,22    crossed 12:7           4:18,21 5:6 6:1   49:9              Excuse 17:14
  31:24 34:3,4        57:10                10:11 13:10     drunk 45:4            19:9
conversation        cuffed 25:23           39:10 68:16     DUDLEY 1:13         exhibit 3:10 10:7
  64:15             cuffs 12:17,20       differences 13:6  Dudley's 19:17        10:11,14,21,23
conversations         30:19 31:4         different 26:19   DUI 45:5 49:17        23:10,10 39:9
  35:20 37:3        current 67:25          31:14 45:12     duly 6:9              39:10,12 49:14


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 21 of 27

                          Concepcion Arreola                8/9/2019
                                                                                           72

  55:5,25 56:6        58:12               21:23,24 29:13  56:1                 47:16,21 49:15
  61:1              Ford 1:23 2:15        29:24 30:3     happen 16:16          50:24 51:24
explain 52:17         4:17                36:11 55:12,17  63:21,25 64:4,5      52:3,7,18 56:17
                    foregoing 69:5        57:2 59:12,14  happened 12:15        61:21 62:4,9
          F         form 13:11 67:22    goes 20:21        12:16 19:12          63:3,9 65:3,7,9
F 2:6               forth 6:22          going 6:3 7:4,13  25:7,13 41:19        65:15 66:13,17
face 67:5           four 40:22            9:21 10:13,22   42:2 53:13,15        67:16
fair 7:5,15 15:24 free 26:1,7 30:14       11:15 12:1 13:1 54:2 57:19 61:7    Hector's 14:23
   17:17,25,25        30:16,22 31:21      16:15 18:9 19:1 64:15,23             26:4 27:7 30:4
   35:24 45:10        56:12               20:8 26:2 36:1 happening 57:3        66:23
   50:11,14 51:21 friend 1:7 15:10        39:16 47:3,12  hard 28:20 65:4,6   help 45:23 46:4
fall 24:21,23 25:3    15:11 41:17         47:19 56:14    harm 11:25            47:8 57:21
family 42:8,9         42:19,22 44:10      58:23 60:19,20 head 7:1,16,17      helping 58:3
far 39:4 65:16        44:16 45:23         63:21,25 64:2,5 48:19 68:8         high 49:4,5
fast 12:15 57:23      49:4 51:16          65:3,20 66:14  hear 7:25 8:3       highest 38:8
   57:24            friend's 41:21        67:15           17:13,15,20,23     Hispanic 8:19,21
feel 56:11 63:20    front 24:16,22      Gotcha 36:3       18:4 22:18         history 46:6,10
   63:22,24 64:1      66:18             GOVERNME...       27:18 32:13          48:11
feet 25:8,9,9,11    full 13:16,19         1:10            43:16 56:15,22     hit 41:17,24
   25:17            fun 28:17           grade 38:8,8      62:19 65:24          42:17,22 51:16
fell 58:14,14 59:4 FURTHER 68:15        grass 24:21 45:24heard 11:8,9,9,12   hold 21:13 30:9
   59:6                                 ground 12:19,25   27:4 56:25           30:18
fighting 28:7                G            25:3           hearing 9:22 20:6   honest 51:20
   29:19 30:16      G 2:14              guess 22:21 37:6  27:1,19 28:19      honestly 58:13
   31:21 32:20      gain 25:22            42:25 44:11     36:23              hopped 45:12
figure 18:9         GBI 53:8              51:1 54:3,14   Hector 1:3,5,6,6    hospital 13:3
FILE 1:9            generally 53:15     guy 54:10         1:6 11:3 14:22       35:25 36:2,11
filed 6:16          gentleman 56:15                       14:25 15:9,18        37:4 60:13
finally 58:25       Georgia 1:1,11              H         16:18 17:10          65:20,22,23
financial 5:10        1:22,24 2:7,18    H 51:13           18:1,5,16,23         66:1
fine 12:24 57:2       4:3,7,9 6:16      half 11:7 41:1    19:15 20:6,18      hotel 15:13 44:2
   59:23 60:4 67:1    8:24 9:5 14:9      56:21,22         20:21 21:8 22:6      44:4,7,8
   67:4               14:17 53:9 69:1   hand 6:5          22:11 23:24        hour 11:8 56:21
first 6:9 12:8 32:2 Geritha 41:20       handcuff 58:12    24:6,20,21           56:22
   45:13 55:4 57:1 Gesturing 6:20        59:20            25:12,18,22,25     hours 23:11
fixed 50:4          getting 11:1 36:7   handcuffed 12:24  27:2,22 28:7,20    house 11:22
floor 1:24 2:16     girlfriend 41:23     59:19 60:5 65:8  29:1,19 30:11        12:17 15:5,19
   59:7 60:5          42:3 44:14        handcuffs 23:25   30:15 31:5,16        16:13,18,25
folks 35:21 36:22     51:17,19           25:2,14 26:15    31:23 32:20          18:3,13 19:4
follow-up 68:11     give 27:4,5 46:2     26:22 29:2,20    35:6 36:7,23         20:7,13,24 22:8
following 4:7         53:16 54:22        36:24 65:10      37:7,24 38:4,7       23:24 24:9
follows 6:10        given 5:11 55:21    hands 6:20,21     38:19 40:13          38:25 39:2,3,5
force 58:24         go 6:3 7:12 8:7      12:6 27:5,5      43:23 44:20,21       39:7 53:1 57:4
forced 12:18,18       10:6 18:2,13,18    57:8             45:16,19 46:6        57:5,25 62:22
   58:5,5,7,10,11     19:4 20:7,18      handwritten 9:16  46:14 47:2,10        63:12 64:15


                       Causey Peterson Reporting, Inc.
                               (706) 317-3111
   Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 22 of 27

                         Concepcion Arreola              8/9/2019
                                                                                            73

human 28:8           8:16,17,25 9:7    Jezreel 1:7        Laster 13:8            40:18 41:10
hurt 20:8            9:10 10:22,25     Jim 6:14           law 1:22 2:5,6,16      42:20 43:3
husband 37:13        11:3,18 12:11     job 45:20             46:10 53:22         44:18,21 45:16
 54:5                12:13 19:11,12    JR 2:14            lawsuit 6:15         LLC 2:5
                     21:12,20 33:3,4   Juanita 44:11         52:13             loaded 52:6,10,15
          I          57:22 58:3,6,7    Judicial 4:6       lawyer 61:19           52:19
I.D 22:22            58:11 59:9,19                        laying 66:18         Lodge 15:1
idea 22:14           59:24                      K         lead 60:21,24        long 33:17
identification     interpreting        keep 36:23         leading 60:20        look 9:19 39:17
   10:12 39:11       21:20             kept 29:1             67:22               40:20 41:4,4
identified 10:18   interrogatories     kick 26:2 30:22    leaning 32:1           49:11 52:8
   21:5 22:6         49:13 67:12         45:16            leave 42:4 56:21       56:23 66:25
ignoring 31:8      interrogatory       kicked 33:22       left 11:7,15 63:12     67:3
illegal 48:14,21     3:14 39:13,19     kicking 25:25         64:7,10 65:15     looked 11:10
   49:8            investigation         26:2 30:11       leg 29:5,10,14,24      47:17
Imee 1:7             37:12             kill 22:12,12 27:8    30:3,15,21,25     looking 44:5
immediately 11:7 Investigations        kind 8:20             36:24             looks 40:13,21
impossible 20:18     53:9              knee 32:5          legal 8:17 38:4        43:3 50:2 58:8
improper 49:18     irons 29:14,24      knew 9:11 48:13 legs 30:4,10,18           67:5
incident 16:12       30:3,15,21,25     knocked 12:14         32:1              loud 23:5 49:1
   20:3,17 23:12     36:24               57:15,18         Let's 10:6 38:7        56:15
   28:17 33:10                         knocking 34:14        49:11 63:8
   37:12,14,22              J          knocks 20:24       letter 41:4 43:7            M
   38:19,20 40:1   Jackson 37:12       know 15:4,13,23       44:1 49:17        M 1:20 4:3 5:14
   47:20 48:7 53:2 jail 44:23,24         16:1,2,7 19:18      50:17,18 51:7      69:16
   61:7,25 62:12     49:21,22,23         22:25 24:11,12      51:13             ma'am 8:8 50:23
   64:21,23          50:7                27:25 31:10      license 17:5 50:3     65:11
includes 8:22      JAMES 2:14            34:22 42:24      lie 23:19            mad 32:5,7,9,10
INDEX 3:1,10       January 10:15         43:12,15 47:2,7 life 37:8              34:10
indicate 23:1        14:20 15:18         47:11,22,24      list 40:2            making 11:18,20
indicated 21:16      16:11 37:8          49:8,20,20 50:5 listed 49:16 50:1      12:3
indicates 39:18      38:21 39:1,4,6      50:9,10 51:18       51:3,10           man 7:21
individual 1:12      39:7 45:19          51:19,20 52:11 listen 18:23           marijuana 45:6,8
   1:13,14,16        50:15,24 52:3       52:21 53:1       listening 31:20       51:7
influence 45:5       53:2 56:2 61:7      54:16 58:13,18 litigation 5:11        mark 2:5,5 10:7
initially 24:2       62:1 64:22          58:25 63:9,11    little 26:19 31:13    10:14 39:9
inside 11:24 12:2 Jason 15:12 49:3       67:25 68:4,5        55:11 67:11        54:22,25 55:8
   17:18 18:2,18     49:8              knowledge 37:25 live 13:22 14:8,16       55:13 60:19
   19:4 20:18 57:3 jcc@psstf.com         46:25 47:11         41:11 43:9,22     marked 10:12
   57:5 62:21,22     2:19                51:12               43:23 68:2,3,7     39:11 49:14
intense 26:12,20 Jeff 14:14            knows 19:1         lived 40:13,21,25    married 14:3,14
   32:17           jerked 24:2                               43:19 44:1,2,10   master's 8:18
interest 4:12      jerks 24:20                  L                              match 26:11,21
                                                             47:15 67:16,21
interpret 58:2     Jessica 2:23 8:10   lady 53:10,11      lives 43:4           matter 38:4
interpreter 8:12     8:12              lane 49:18         living 15:14,15      McCullars 2:23
                                       language 8:22

                       Causey Peterson Reporting, Inc.
                               (706) 317-3111
   Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 23 of 27

                          Concepcion Arreola               8/9/2019
                                                                                              74

 8:10,12,13         motel 15:9         number 39:24          10:2,8,22,25       18:4 56:23,23
mean 14:1 23:1      move 33:7 40:19     40:12 41:4           11:5,6,14,21       56:24 57:2
 26:11 27:25         45:13 55:10        49:11,12,13,16       12:11 13:5,21
 28:9,10 32:25       65:12              55:5                 14:2,5,8,10,18             P
 47:6 49:23 66:4    moved 13:24                              15:6,8,17,22      page 1:22 2:15
meant 62:9           40:14,19 45:11            O             16:4 17:22          3:2,11 4:16
medical 35:8 37:6   mpost@markp...    o'clock 15:5           18:11,20 19:20      9:16 10:17 12:8
 51:25 52:4          2:8                56:19                20:5,14 21:22     paper 57:8
 65:16 66:24        MUSCOGEE          O.C.G.A 4:13,22        22:10 23:8 24:4   paranoia 46:15
meeting 67:14        69:2             object 33:21 50:4      24:14 25:1,20     paranoid 46:18
mentioned 62:4,7                        60:19 67:22          27:10,20 28:5       46:21,24 62:5
metal 41:18                 N         objection 13:12        28:18 32:15         62:10,24 63:3
meth 48:11          name 6:13 8:9     objections 13:11       33:6,25 34:7      parent 1:3,5
methampheta...        13:16,19 24:11    23:22                35:19,23 36:17    Park 2:6
 47:21                24:12 44:8      obtained 37:16         36:20 37:2,20     part 65:25
methampheta...        55:21           obvious 25:6           38:6 39:23 40:9   particular 62:1
 48:6               named 54:10       obviously 13:6         40:20 41:3 42:2   parties 5:10
MICHAEL 1:11        necessary 13:13     28:1 61:25           42:7,11 43:2,21   party 5:3,11
Middle 1:1 6:16     need 8:11 11:17   Off-the-record         43:25 44:9,19     pass 32:4 51:22
Midland 14:17         57:21             10:5 59:16           44:25 45:10,15    passed 37:23
mine 44:16          needs 8:3         office 2:17 67:14      46:5 47:1 48:9    Patricia 14:11
minor 1:6           negatively 48:19 officer 1:11,12,13      49:7 51:2,6,21      40:6,7
minute 10:3         neighbor 34:15      19:17 29:13,24       51:22 52:12,22    Pause 54:24
 55:10                54:13             52:25 53:1,6         53:14 54:21       people 40:2
minutes 13:2,2      neighbor's 12:14    61:15                55:12,20,24       pepper 33:13
 34:2,24 35:7,7       20:22 24:8,15   officers 12:6 17:8     56:12,16,18,20    Personal 1:4
 35:12 59:20          34:13 57:14,18    19:14 20:16          56:20 57:9 59:2   personnel 35:8
 60:13              neighbors 28:7      21:2,6 22:5,7        60:14,18 61:5,9   Peterson 4:10,15
missing 11:19         47:14 54:16,18    22:20 23:3,16        61:24 62:8 63:8     4:20 5:1,8
mistake 43:19       never 33:13,15      23:19,25 24:6        64:4,4,6,8,9,14   Phenix 44:24
Mom 63:20             33:22,22,22,23    24:21 25:12,18       64:20 65:1,13       45:2 49:25
moment 58:16,17       41:22 43:19       25:21 28:14,20       66:9,10,11,13     phonetic 24:10
Monday 64:22,25       46:16,23 48:3,4   28:22,23 29:4        66:16 67:2,10       41:20 44:11
 65:1                 48:16,18,20       29:18 30:2           67:18 68:6,10     pipe 41:24 42:18
money 46:2            50:12 54:18       31:15,23 36:23       68:12               42:23 51:16
month 68:7            61:23             53:8 61:16 63:1    old 54:13           pistol 12:6 57:8
months 40:22        nickname 55:18      65:3,7 66:12       once 16:12 36:7     place 68:3
 43:5 44:2          night 15:9,25     offices 1:22 4:16      65:7              places 40:13
morning 15:1,7        36:12 39:2,3,5  official 1:12,13     one-and-a-half        45:12 67:20
 15:25 36:12,13       39:8 47:20 48:6   1:14,16              9:16              Plaintiff 1:20
 39:8 61:6 62:2       48:8 62:23      officials 46:10      one-page 9:15       Plaintiffs 1:8 2:3
 65:1                 63:10           oh 41:22 50:1        opened 63:18          55:8,14
Moss 40:21 41:2     nobody's 47:19      62:18 63:2         Oral 1:19           please 6:4,6
 47:14 54:19        Nods 7:1,16       okay 6:21 7:2,20     outside 11:11,11      10:24 21:10
 64:16 66:18        noted 21:21         8:1,3,23 9:9,21      16:18 17:10,21      22:7 25:15


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 24 of 27

                          Concepcion Arreola               8/9/2019
                                                                                           75

 60:20,24           previous 37:24     quick 34:24,24     41:22 44:8 46:8      66:21
point 20:21 21:3    previously 46:14    38:7              46:17,20,21        responses 3:14
 24:5,5,20 29:4      63:4 67:16        quit 30:16         50:5,7 61:22         39:13,19
 30:20 33:10        price 23:19        quite 40:14 45:11  62:6 63:6 67:14    restrained 35:6
 36:11 37:13        prior 43:3 44:1                       67:20,23           restraint 29:5
 46:9 65:9           44:10 45:19               R        repeat 22:2 25:15    restraints 29:5,11
pole-type 33:19     probably 31:10    Raise 6:5           29:16 52:17          29:19
police 1:15,15       37:21            rates 5:9         rephrase 66:22       RICHARD 1:16
 11:4,6,11 12:5     problem 11:13     reached 38:9      report 53:3          right 6:5,19 7:8
 12:17,20 15:4       57:1             read 39:14 56:8   reporter 1:21 4:4      8:13 10:13
 16:12 17:8         proceeding 13:9     56:15 60:16       4:9 5:4 6:5 8:11     13:14,24 15:20
 20:16 21:6 22:5    proceedings 69:6  reading 10:23       8:20 9:21,25         17:8,11,19 18:7
 22:6,20 23:3,15     69:10              12:4              10:4,8,10 12:10      20:10,14 21:3
 23:24 24:6         prohibited 4:22   Reagan 14:11,14     16:4,21,23           25:23 26:12,21
 25:21 26:3         pronounce 44:12   real 22:21 34:17    17:23 21:18          27:12 28:9,12
 37:11 52:24        provide 4:17 5:2    34:21 38:7        32:6 35:3 36:18      29:19 30:7,17
 53:6 56:18,19       46:3             really 34:6         36:20 43:11,15       31:13 32:12,18
 56:19,24,24,24     provided 37:7     reason 27:17 33:1   43:17 45:7           34:14,18,25
 57:7 58:4,4,16      39:19            recall 15:3 16:11   48:24 55:10          35:2 37:22
 58:24 59:20,22     provisions 4:12     20:6,15 35:14     57:12,17 58:6        40:12,23 42:13
 61:15,16 62:25     pulled 12:19        35:17,20 36:23    59:5 61:12,14        43:6 49:19 51:4
 65:3,7 66:12       punched 33:23       38:3 50:14,16     65:22 66:3 69:7      52:1,7,9 55:18
portions 19:24      punctuation         50:19,20 52:18 REPORTER'S              60:22 61:7,17
possession 45:6,8    11:20              53:18 62:3        4:1                  64:24 66:13
 51:7               pursuant 4:4      received 13:8     reporting 4:6,11     road 12:19
possible 12:5       push 42:6         Recess 35:1         4:15,17,20 5:1     rob 42:6
 57:7               put 12:6,17,20    recognize 34:21     5:2,4,8            Robbie 40:2,10
Post 2:5,5,17 3:5    23:25 30:3 32:4  record 6:3 8:9    represent 6:15       Rodrigo 1:3 14:6
 7:21,24 8:2,8       57:7               10:3,6,9 13:17    37:24 55:8,13        40:5,6 54:3
 8:13,23 9:1,4,9    putting 21:18       21:13 23:21     representative       room 9:25
 9:11,24 10:2,20                        37:6 55:7,14      1:4 4:10           Rules 4:5
 10:24 11:1,17              Q         reduced 69:7      represented 38:3
 12:12 13:5 16:6    qualifications    referral 5:5      representing                 S
 19:16,21,23         8:14             referring 62:16     37:13              S.A 1:6
 21:13,22,24        qualified 9:3     refused 18:23     requests 39:19       SAITH 68:15
 23:5 32:8,10,12    qualify 9:14      Regulations 4:5   reserve 13:12        sat 31:24
 35:10 37:16,24     question 7:3,4,10 relationship 4:12 reserving 13:10      saw 9:2 11:10
 38:3 48:23,24       13:11 21:15,25 remained 12:24      resisting 26:9         33:4 47:16
 49:1 55:3,7,8       22:2 31:13 33:5 remember 13:25       27:2,2 29:1        saying 17:13,15
 55:13,13,16         39:24,25 56:10     21:25 25:25       31:5 65:9            20:6 22:17 27:4
 57:21 60:22,25      64:21              27:1,12,15,19   respond 53:17          27:14,18 29:24
 68:9,12,14         question's 26:19    27:22 28:4,19     60:12                58:14,21 63:6
PRESENT 2:23        questions 8:5,6     28:22 29:7,23   response 13:18         64:18 66:7 67:8
pretty 15:24 25:6    53:17,18 55:2,3    30:9 31:1 32:22   23:4 29:25         says 41:4 56:9
 26:12 28:10         60:24              35:5 37:23        30:23 35:9         scared 19:6


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 25 of 27

                          Concepcion Arreola                 8/9/2019
                                                                                             76

scene 35:21         skip 59:3           starts 25:18           45:9 47:9 60:2  tell 8:14 9:6
school 49:4,5       slide 9:24          state 1:22 8:8       surety 42:13        16:11 23:15,18
Scrantom 1:23       slightly 11:1         13:16,19 69:1      suspect 9:15        32:2 34:7 36:23
  2:15 4:16         Snipes 2:14 6:14    statement 3:13       suspected 48:13     39:17 47:16
screaming 59:21       34:25               4:1 9:17 10:14       48:18,20          52:23 53:21
second 15:18        somebody 20:8         23:9,11,15 55:6    suspended 50:3      56:8,25 62:9
  16:19,22,23         56:23 57:5          56:1 61:1,3,16     swear 6:4           64:5
  18:6 21:14 32:4     62:21             STATES 1:1           sworn 6:10        telling 18:2 20:15
  34:10 54:23       son 11:3,8,16,21    stay 63:12           Synovus 1:23        27:22 31:16,18
security 42:13        12:7 14:23        staying 63:17,18       2:16            ten 34:24
see 11:6,13,15        16:14 38:4        stood 65:4           system 48:6       testified 6:10
  33:24 41:6          56:17,22 57:3     stop 27:2,2                            Thank 36:20 55:1
  43:22 46:16         57:10,25 61:17    stopped 30:21                T           60:11 68:13
  48:4 50:1 55:4    sorry 11:16,22      strange 15:25        table 61:20       Thanksgiving
  61:23 63:8          12:3 16:21          22:24 23:2         take 28:14,20       46:17
  64:13 65:2,4,6      36:18 49:12         34:20 61:21          34:23 36:1      theirs 31:8
  66:23 67:3          59:5,24 61:12       62:17                58:16 60:13     thing 9:14 32:17
seeing 56:3         sound 28:9          strangely 62:4         65:20,22,23,25    32:23 65:21
seen 61:21 62:7     sounds 28:16        street 12:7 14:1,1     66:2            things 46:3
sentence 59:3       Spanish 8:15,15       41:1,5 43:4        taken 1:22 37:7   think 9:17 13:25
serious 36:6          8:18 10:16          57:11                69:6              22:18,20,24
  65:15,18 66:15      21:12 56:11       strength 28:8        talk 14:19 16:13    23:3 24:10 29:6
seriously 9:13      speak 6:18 7:25     striking 50:4          36:15 38:7 40:4   34:17,19 36:5,8
  36:9                8:11 10:24 16:6   strong 28:10           40:10 53:12       38:10 45:3,6,9
services 4:17 5:2     43:11,12,17       struggle 28:6,19       54:1 59:15        47:19 51:25
Shakes 48:19          58:6                28:23 31:3         talked 11:25,25     54:23 55:5 58:8
shock 61:11,13      speaks 33:8           32:17                23:9 32:16 34:1   61:19 65:15,18
  61:14             specific 61:25      struggling 25:18       34:12 36:16,19    68:9
shook 7:17          specifics 53:16       25:21 32:20          53:8,21 54:3,6  thinking 16:15
show 16:17 22:22    spend 38:18 39:3    studies 8:19,20        54:8,10,15,18     20:12 41:25
showed 16:12          39:8                8:21,22            talking 11:9,10     57:4 62:21
  35:6 46:14        spent 39:2,5        Subaru 16:24           16:17 17:10,20    66:14
showing 35:15       spray 33:13         subdue 31:6            17:24 18:1,8    third 1:24 2:16
  55:25             Sprouse 1:23        Suite 2:6              19:14 22:14       10:17 29:8,21
shows 33:2            2:15 4:16         summarize 39:25        26:18 35:14       30:5,18 31:2
signals 66:2,3      Stacey 37:12        Sunday 39:7,8          43:10,12,18     three 25:8,9,11
signature 39:21     stairs 59:4,6         63:12 64:16          44:22 51:15       25:17 44:2
  68:14             standing 63:14      super-human            56:22 62:11     throw 24:23,24
signed 39:18          63:16               28:8               tape 32:13        time 15:18 16:19
  42:12             start 25:3,13       supervision 69:8     Tarvin 54:11        16:22,23 18:6
signs 46:14 66:4      57:12             support 37:8         Tarvins 24:10       29:8 32:2,4,21
sir 10:4,10 20:4    started 8:4 12:21   supposed 23:15       tasers 33:11        34:10 37:23
  35:3 67:23          24:8 26:20        sure 7:24 11:5,19    tcc@psstf.com       38:18 39:1,5
sit 32:3,3,13         34:14 59:21         11:20 12:3           2:20              40:19 41:15
situation 18:2      starting 9:22         25:16 29:17        Tech 38:13,14       44:20 46:24


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 26 of 27

                          Concepcion Arreola              8/9/2019
                                                                                          77

  47:4,5,7,17         12:20 18:1,8,12   University 8:24 we'll 7:12 10:2     y'all's 39:13
  50:8,21 57:2,12     20:17 22:11,12     9:4              33:6,6            yard 18:13 20:22
  61:2,10             25:2,13 26:1,4    upset 61:10     we're 6:2 9:21,21     24:16,22,23
times 18:21,22        26:7,14,15,22     use 33:11 48:14   35:2 51:22          34:13 65:4
  47:2,10 49:14       26:24 27:7,11     usual 5:9         68:12               66:18
today 14:19 55:1      30:12,16,21                       we've 7:9 23:9,21   yeah 7:23 18:14
told 11:6,15,16       31:4,21 34:2,3          V           32:16 49:14         18:15 19:13
  11:21,21 12:22      62:22          verification 39:17 week 62:4,5,10        22:3 25:10 32:2
  12:23 16:14       Tucker 1:23 2:15 video 19:22,23       62:15,24            36:14 38:25
  36:1 42:4 46:10     4:17             20:2 22:18       weeks 37:21           40:6,16,24
  46:23 48:2,5,20   turn 49:11         27:16,16,18,25 went 12:14,16           42:16 44:24
  50:12 51:25       two 11:11 17:8     33:2,5,8,8         18:4 38:10 58:1     49:6,24 50:13
  57:1,3 59:21,22     21:2 24:5,21     62:16,25           63:19 67:12         53:7 54:17
  59:25 62:21         25:9,11,12,17  videotape 62:3     whoa 45:7,7           58:22 59:14
  63:22 65:14,19      25:21 28:14    violation 50:3     wild 42:5             60:3 63:16 64:3
  66:12               37:21 43:4     violence 42:9      witness 3:13 6:9      66:6,14 67:9
tooth 41:18           53:10 56:24,24 vital 66:4           8:1,10,21 9:16    year 38:11,15
top 26:3 59:17        59:20          vs 1:9               10:14 16:22         41:1 49:25
transcript 21:17    Tyler 2:15 6:2,13                     19:10 21:12       yelling 12:21 27:2
                                              W
  69:5,7,9                                                22:2 32:7,9,11      27:7
translate 7:11             U         W 2:23               33:3 36:19        yesterday 19:18
  8:15 10:20,21     UGA 9:8          wait 12:1 55:10      43:10,14,18         19:23 27:21
  58:19 60:16       uh-huh 9:10      waive 68:14          44:22 45:8 58:2
translates 56:11     15:16 16:4      walked 17:20         59:8,14 60:10            Z
translating 19:11    18:19 44:6 51:5   57:14              60:21 61:13       zombie 67:9,10
translation 9:18     56:7 57:22      walking 12:13      WLTZ 40:3           zoned 47:17
  9:20 10:17 13:7    64:11 66:8      wanna 42:5         word 56:10
                    uh-uh 16:3,5     want 6:4 8:5 9:13 worried 63:9,10              0
  13:7,12 58:3
translator 2:23     unconscious        12:9 19:4,5      worry 64:6,9
                                       20:7 34:10                                    1
  7:9 8:6 10:19      26:17 60:6,7,9                       66:24
                    understand 6:18    49:15 51:13                          1 3:13 4:9 10:11
  21:15 56:12,13                                        wrestling 25:4        10:14,21,23
transported          7:6,10 12:25      59:13,14 60:24     26:11,21
                     14:19 23:22       67:11                                  23:10 55:5,25
  35:25 51:24                                           write 61:15           56:6 61:2
  52:3               29:16 33:5 38:1 wanted 18:25       writing 9:20
                     43:22 50:19     wasn't 13:1 26:2 written 10:16         10.B 4:5
tried 12:17 18:14                                                           10th 37:8
  18:16 23:25        62:14             38:22 44:20        60:1
                    understanding      57:7 60:16 67:5 wrong 18:9 31:11     11 3:13
  32:2 42:6 57:6                                                            11:41 68:16
  58:12 59:17        6:17 14:22      watch 19:21          34:11 36:9
                     40:17           watched 19:7,17 wrote 56:11 61:2       1111 1:24 2:17
trouble 9:22                                                                1199 2:17
true 46:6 51:3,11   understood 7:4     19:24 20:2         61:3
                     7:14 19:18        27:21                                13th 14:1,1
  52:16 69:9                                                                15-14-37 4:22
truth 23:16          23:14           Watson 40:2                 X
                    unemployed       waved   6:21                           15th 43:5
try 10:19 25:22                                                             17 49:11
                     45:22           way 25:7 30:1               Y
  56:14                                                                     18 49:12,13
trying 11:24,25     UNITED 1:1         31:2 62:1,20     y'all 8:11 39:20
                                       63:21,24 64:1      46:2 54:1

                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
   Case 4:19-cv-00005-CDL Document 14 Filed 11/08/19 Page 27 of 27

                          Concepcion Arreola   8/9/2019
                                                                     78

         2          706 2:7,18
2 3:14 4:15 39:9    760 40:21 47:14
  39:10,12 49:14      64:16 66:18
2000 49:22          7th 50:15
2009 49:17,24
                               8
2010 50:2,15,24
2012 45:11 51:7     8th 39:6
2016 46:18                     9
2017 10:15 14:20    9 10:15
  16:12 38:21       9-11-28 4:13
  39:2 45:19 52:4   9:34 1:25 6:1
  56:2 64:22        911 14:25 15:18
2019 1:25 5:13        18:6 34:9
  69:11             9th 1:25 5:13
221-9371 2:7          14:20 15:18
26th 69:11            16:11 38:21
         3            39:1,4 52:3
3 2:6 4:20            53:2 56:2 61:7
3:40 14:25            62:1 64:22
31901 2:17
31902-1199 2:18
31904 2:7
324-0251 2:18
         4
4 5:1 15:5 39:24
  56:18
4:00 11:5
4:19-CV-00005...
  1:10
40 3:14
         5
5 5:8 40:12
5408 43:5
54th 40:25 41:5
  43:4
56 3:5
        6
6123 13:25
        7
7 3:4
7:37 61:4


                        Causey Peterson Reporting, Inc.
                                (706) 317-3111
